 1 BONNETT, FAIRBOURN, FRIEDMAN
     & BALINT, P.C.
 2 PATRICIA N. SYVERSON (CA SBN 203111)
     MANFRED P. MUECKE (CA SBN 222893)
 3 600 W. Broadway, Suite 900
     San Diego, California 92101
 4 psyverson@bffb.com
     mmuecke@bffb.com
 5 Telephone: (619) 798-4593

 6 BONNETT, FAIRBOURN, FRIEDMAN
     & BALINT, P.C.
 7 ELAINE A. RYAN (Admitted Pro Hac Vice)
     CARRIE A. LALIBERTE (Admitted Pro Hac Vice)
 8 2325 E. Camelback Rd. Suite 300
     Phoenix, AZ 85016
 9 eryan@bffb.com
     claliberte@bffb.com
10 Telephone: (602) 274-1100

11 Attorneys for Plaintiffs
     Additional Attorneys on Signature Page
12
                         UNITED STATES DISTRICT COURT
13
                       NORTHERN DISTRICT OF CALIFORNIA
14
     TARA DUGGAN, LORI MYERS,                  Case No.:   19-cv-02562-WHO
15
     ANGELA COSGROVE, ROBERT
16   MCQUADE, COLLEEN                          SECOND AMENDED CLASS ACTION
     MCQUADE, ANTHONY                          COMPLAINT FOR:
17
     LUCIANO, LORI LUCIANO,
18   ROBERT NUGENT, JAMES                      1.   VIOLATION OF THE UNFAIR
     BORRUSO, FIDEL JAMELO,                         COMPETITION LAW, Business and
19
     JOCELYN JAMELO, KEN                            Professions Code §§17200 et seq.;
20   PETROVCIK, AVRAHAM ISAC                   2.   VIOLATION OF THE
21
     ZELIG, AMAR MODY, HEENA                        CONSUMERS LEGAL REMEDIES
     MODY, and MEGAN KIIHNE, On                     ACT, Civil Code §§1750 et seq.;
22   Behalf of Themselves and All Others       3.   VIOLATION OF FLORIDA
23
     Similarly Situated,                            DECEPTIVE AND UNFAIR
                                                    TRADE PRACTICES ACT – Fla.
24                Plaintiffs,                       Stat. §§501.201, et seq.;
25
                                               4.   VIOLATION OF THE NEW YORK
           v.                                       GENERAL BUSINESS LAW § 349;
26                                             5.   VIOLATION OF THE NEW
27 TRI-UNION SEAFOODS LLC, dba                      JERSEY CONSUMER FRAUD
     Chicken of the Sea International, Inc.,        ACT, §56:8-2.10;
28
                           Second Amended Class Action Complaint
 1 a California Company,               6.   VIOLATION OF THE MINNESOTA
                                            PREVENTION OF CONSUMER
 2             Defendant.                   FRAUD ACT (UNFAIR
 3                                          PRACTICES) – Minn. Stat.
                                            §§325F.68, et seq. and Minn. Stat.
 4                                          §§8.31, et seq.;
 5                                     7.   VIOLATION OF THE MINNESOTA
                                            PREVENTION OF CONSUMER
 6                                          FRAUD ACT (FALSE
 7                                          STATEMENT IN ADVERTISING) –
                                            Minn. Stat. §§325F.67, et seq.;
 8                                     8.   VIOLATION OF THE MINNESOTA
 9                                          UNIFORM DECEPTIVE TRADE
                                            PRACTICES ACT – Minn. Stat.
10                                          §§325D.43, et seq.; and
11                                     9.   UNJUST ENRICHMENT
12

13                                      DEMAND FOR JURY TRIAL
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                    -2-
                      Second Amended Class Action Complaint
 1
           Plaintiffs Tara Duggan, Lori Myers, Angela Cosgrove, Robert McQuade,
 2
     Colleen McQuade, Anthony Luciano, Lori Luciano, Robert Nugent, James Borruso,
 3
     Fidel Jamelo, Jocelyn Jamelo, Ken Petrovcik, Avraham Isac Zelig, Amar Mody,
 4
     Heena Mody, and Megan Kiihne bring this action on behalf of themselves and all
 5
     others similarly situated against Defendant Tri-Union Seafoods LLC, dba Chicken
 6
     of the Sea International, Inc. (“Chicken of the Sea” or “Defendant”), and for their
 7
     First Amended Class Action Complaint, state:
 8
                                FACTUAL ALLEGATIONS
 9
           1.     Chicken of the Sea tuna has been marketed, sold, and distributed
10
     throughout the United States since 1930. Today, Tri-Union Seafoods is the largest
11
     canned tuna company and one of the largest seafood companies in the world with
12
     major brands in the United States and close to 20 other countries.
13
           2.     Since 1990, Chicken of the Sea has engaged in a pervasive advertising
14
     campaign that expressly promises consumers that its tuna is “Dolphin Safe”. Chicken
15
     of the Sea’s canned tuna products prominently display a dolphin-safe logo on the
16
     front of their wrap around label immediately to the right of the Chicken of the Sea
17
     product name. The logo also is featured prominently on Defendant’s tuna pouches
18
     and cups.1 Since the introduction of the dolphin-safe policy in 1990, including the
19
     last 4 years (the “Class Period”), however, Chicken of the Sea’s tuna has not been
20
     “Dolphin-Safe”.
21
           3.     Plaintiffs herein allege unjust enrichment and violations of: (1)
22
     California's Unfair Competition Law, Cal. Bus. & Prof. Code §17200, et seq.; (2)
23
     California’s Consumers Legal Remedies Act, Cal. Civ. Code §1750, et seq.; (3) the
24
     Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §501.201, et seq.; (4) the
25
     New York General Business Law §349; (5) the New Jersey Consumer Fraud Act,
26
     1
27    Defendant sells two tuna products in pouches (light and albacore) and three tuna
     products in cups (infusions, tuna to-go, and lunch solutions tuna salad.
28
                          Second Amended Class Action Complaint
 1 §56:8-2.10; (6) the Minnesota Prevention of Consumer Fraud Act, Minn. Stat.

 2 §§325F.67-325F.68; and (7) the Minnesota Uniform Deceptive Trade Practices Act,

 3 Minn. Stat. §325D.43, et seq.

 4        4.      Plaintiffs seek, on behalf of themselves and all Class members,
 5 nationwide monetary damages, restitution, injunctive relief, and all relief deemed

 6 appropriate, arising out of Defendant’s deceptive and unfair practices alleged herein.

 7                              Origin of “Dolphin-Safe” Tuna
 8        5.      Prior to the development of modern purse seine fishing techniques,
 9 tropical tuna were caught one at a time using traditional pole-and-line methods.

10 NOAA, The Tuna-Dolphin Issue, NOAA Fisheries Southwest Fisheries Science

11 Center      (Sept.   2,     2016),   available   at   https://swfsc.noaa.gov/textblock.
12 aspx?Division=PRD&ParentMenuId=228&id=1408 (last visited May 3, 2019).

13        6.      But by the 1950s, the development of synthetic netting (that would not
14 rot in tropical waters) and hydraulically driven power-blocks (needed to haul very

15 large nets) made it possible to deploy massive purse-seines (vertical net curtains

16 closed by pulling on a chain located along the bottom to enclose the fish, much like

17 tightening the cords of a drawstring purse) around entire schools of tuna.

18        7.      Recognizing that tuna schools (swimming deeper in the water) often
19 congregate with dolphin schools (swimming at observable depths), fishermen began

20 routinely encircling tuna and dolphin schools with purse seine nets and hauling the

21 entire catch aboard.

22        8.      This practice led to millions of dolphins being killed as unintended
23 bycatch.

24        9.      In the late 1980s, the world learned of the large numbers of dolphins
25 indiscriminately killed by tuna fishermen. In 1988, a worldwide telecast showed

26 video images of dolphins being killed in tuna fishing nets. That video was captured

27

28                                            -2-
                             Second Amended Class Action Complaint
 1 by an undercover environmental activist posing as a ship’s cook. Public outcry was

 2 immediate and intense.

 3        10.    Heightened public awareness of these mass dolphin deaths led to the
 4 development and enhancement of fishing regulations around the world, including a

 5 strengthening of the Marine Mammal Protection Act (“MMPA”) and the enactment

 6 of the Dolphin Protection Consumer Information Act (“DPCIA”) of 1990.

 7        11.    Recognizing these indiscriminate fishing methods were also deflating
 8 consumers’ enthusiasm for tuna products, the major sellers of shelf-stable tuna fish
 9 products – including Chicken of the Sea, StarKist, and Bumble Bee – started

10 promising consumers that the tuna they sold would only be procured through

11 dolphin-safe fishing practices.

12        12.    In the ensuing 25 years, U.S. tuna sellers, including Chicken of the Sea,
13 implemented a widespread and long-term marketing campaign that continues to this

14 day – representing to consumers that no dolphins were killed or harmed in capturing

15 their tuna, as well as expressing their commitment to sustainably sourcing tuna.

16        13.    For at least the last 4 years, reasonable consumers expected that all
17 canned tuna and pre-packaged tuna in pouches and cups (collectively, “tuna

18 products”), are dolphin-safe because they have been indoctrinated to believe
19 precisely that by Defendant’s and the other tuna companies’ highly effective dolphin

20 safety and sustainably fishing practices marketing campaigns. In fact, 98% of the

21 prepacked tuna sold today in the United States is labeled with some “dolphin-safe”

22 representation. Forbes, K. William Watson, ‘Dolphin Safe’ Labels on Canned Tuna

23 Are    A     Fraud   (Apr.   29,   2015),    available   at   https://www.forbes.com/
24 sites/realspin/2015/04/29/dolphin-safe-labels-on-canned-tuna-are-a-fraud/#51db1

25 6b8295e (last visited May 3, 2019).

26

27

28                                             -3-
                         Second Amended Class Action Complaint
 1        14.     Chicken of the Sea tuna, however, is not dolphin-safe.         Nor is it
 2 sustainably sourced. Defendant’s dolphin-safe representations are false, misleading,

 3 and/or deceptive.

 4
                    Chicken of the Sea’s Dolphin-Safe Representations
 5

 6        15.     In 1990, Chicken of the Sea was one of the first major tuna companies
 7 to adopt a “dolphin-safe” policy.        According to Chicken of the Sea, “[w]e
 8 implemented ‘The Mermaid Cares’ dolphin-safe policy in April 1990 and this
 9 program places us among the industry leaders in preventing accidental dolphin

10 mortality. All tuna purchased, processed and sold by Chicken of the Sea is dolphin-

11 safe. There is no flexibility in our policy. All suppliers of our tuna and all suppliers

12 of finished goods must be 100 percent dolphin-safe. None of the tuna we purchase

13 is caught in association with dolphins.” Chicken of the Sea, 2015 Sustainability

14 Report, at 35, available at http://sustainability.chickenofthesea.com/. In sum, “[a]ll

15 tuna purchased, processed and sold by Chicken of the Sea is dolphin-safe … period.”

16 Id. at 49.

17        16.     On every can and pre-packaged tuna pouch and cup, Defendant states
18 that the tuna products are “Dolphin Safe” with a prominent dolphin logo and
19 encourages consumers of its canned tuna “to trace your fish” by visiting the Chicken

20 of the Sea website. Defendant’s website, which is identified on all its tuna products,

21 also sets forth Defendant’s dolphin-safe policy.

22        17.     Chicken of the Sea’s website explains what Defendant means by
23 “dolphin-safe,” and the meaning attributed to “dolphin-safe” by Defendant reflects

24 its importance to consumers. Defendant promises in pertinent part:

25               Chicken of the sea remains “fully committed” to the “100% dolphin-
26                safe policy” implemented in April 1990. Chicken of the Sea, Frequently
27

28                                           -4-
                          Second Amended Class Action Complaint
 1                 Asked               Questions,             available      at        https://chicken
 2                 ofthesea.com/company/faqs (last visited May 6, 2019).
 3               Chicken of the Sea is “committed to protecting dolphins.” Chicken of
 4                 the     Sea,        A       Sea      of     Good,      Company,     available     at
 5                 https://chickenofthesea.com/company (last visited May 6, 2019).
 6               Chicken of the Sea will not purchase any tuna from vessels that net fish
 7                 associated with dolphins. Chicken of the Sea, Frequently Asked
 8                 Questions, available at https://chickenofthesea.com/company/faqs (last
 9                 visited May 6, 2019).
10               All fishing techniques are compliant with our Dolphin-Safe Policy.
11                 Chicken        of     the     Sea,      Know     Your    Seafood,     available   at
12                 https://chickenofthesea.com/company/know-your-seafood (last visited
13                 May 6, 2019).
14               Chicken of the Sea will require certification of dolphin-safe fishing
15                 practices from all tuna suppliers. Chicken of the Sea, Frequently Asked
16                 Questions,                  available           at        https://chickenofthesea.
17                 com/company/faqs (last visited May 6, 2019).
18        18.      Defendant also transmitted (or caused to be transmitted) its dolphin-safe
19 and sustainable seafood sourcing and manufacturing promises and policies to the

20 general public via several social media outlets and website postings, including those

21 alleged below:

22

23
         From                To                 Date                       Description

24
      Chicken of         General                2019          Chicken of the Sea FAQs stating that it
       the Sea           Public                               “remains fully committed to the 100%
25
                                                             dolphin-safe policy implemented in April
                                                             1990” which “guarantees that Chicken of
26
                                                                the Sea will not purchase tuna from
                                                                vessels that net fish associated with
27

28                                                      -5-
                             Second Amended Class Action Complaint
 1
                                                          dolphins”

 2
     Chicken of   General     2019            Chicken of the Sea webpage titled
      the Sea     Public                          “Keeping Dolphins Safe”
 3
     Chicken of   General     2019            Chicken of the Sea webpage titled
 4    the Sea     Public                  “Sustainability” stating that “At Chicken
                                         of the Sea, we pride ourselves on our long-
 5                                           standing commitment to operating a
                                          socially and environmentally responsible
 6                                       business. We realize that our sustainability
                                          obligations don't end when the seafood is
 7                                       caught, but extend all the way through the
                                           processing, packaging, and delivery of
 8                                         sustainable seafood to our customers.”

 9   Chicken of   General     2019       Chicken of the Sea webpage titled “Know
      the Sea     Public                 Your Seafood” stating that “We take great
10                                         pride in sourcing and catching seafood
                                           with a level of integrity that is leagues
11                                        above. The care we bring to our practices
                                              not only contributes to long-term
12                                       sustainability, it puts only the best seafood
                                                   on your family's table.”
13
     Chicken of   General     2019                     Facebook page at
14    the Sea     Public                 https://www.facebook.com/ChickenoftheS
                                           ea/ stating that Chicken of the Sea tuna
15                                                was “Certified sustainable”

16   Chicken of   General    Apr. 24,                 Facebook post at
      the Sea     Public      2018       https://www.facebook.com/ChickenoftheS
17                                       ea/photos/a.10150117888942733/1015632
                                          4855717733/?type=3&theater, showing
18                                         photos of Chicken of the Sea products
                                              with “Certified sustainable” logo.
19
     Chicken of   General    Oct. 11,                 Facebook post at
20    the Sea     Public      2016       https://www.facebook.com/ChickenoftheS
                                         ea/photos/a.10150117888942733/1015459
21                                        5565122733/?type=3&theater, showing
                                          photo of can of tuna with “dolphin-safe”
22                                                          logo
23   Chicken of   General     2019         Posting of Tri-Union Seafoods, LLC’s
      the Sea     Public                           Sustainability Reports at
24                                       https://chickenofthesea.com/company/sust
                                                          ainability
25
     Chicken of   General     2017-       Posting of 2017 Sustainability Report at
26    the Sea     Public     present     https://chickenofthesea.com/company/sust
                                         ainability, and stating, “Ensuring a healthy
27                                       supply of seafood for future generations is
28                                      -6-
                    Second Amended Class Action Complaint
 1
                                         imperative to both Chicken of the Sea and
                                            its consumers. Over the past century,
 2
                                              Chicken of the Sea has pioneered
                                          responsible sourcing initiatives including
 3
                                           the Dolphin-Safe Policy, Shark Finning
                                                Ban, and a partnership with the
 4
                                             International Seafood Sustainability
                                                        Foundation.”
 5   Chicken of   General     2016-       Posting of 2016 Sustainability Report at
 6
      the Sea     Public     present    https://chickenofthesea.com/company/sust
                                        ainability, and stating, “Ensuring a healthy
 7
                                        supply of seafood for future generations is
                                        imperative to both Chicken of the Sea and
 8
                                           its consumers. Over the past century,
                                             Chicken of the Sea has pioneered
 9
                                         responsible sourcing initiatives including
                                          the Dolphin-Safe Policy, Shark Finning
10
                                               Ban, and a partnership with the
                                            International Seafood Sustainability
11
                                                        Foundation.”

12   Chicken of   General     2015-     Posting of 2015 Sustainability Report and
      the Sea     Public     present        Product Responsibility and Labeling
13                                                       webpage at
                                        http://sustainability.chickenofthesea.com/p
14                                             roduct-responsibility/product-
                                         responsibility-and-labeling, stating, “We
15                                          implemented “The Mermaid Cares”
                                        dolphin-safe policy in April 1990 and this
16                                       program placed us among the industry’s
                                          leaders in preventing accidental dolphin
17                                       mortality. All tuna purchased, processed
                                        and sold by Chicken of the Sea is dolphin-
18                                       safe. There is no flexibility in our policy.
                                            All the suppliers of our tuna and all
19                                        suppliers of finished goods must be 100
                                        percent dolphin-safe. None of the tuna we
20                                         purchase is caught in association with
                                                          dolphins.”
21
     Chicken of   General    2014 –       Posting of 2014 Sustainability Report at
22    the Sea     Public     present    https://chickenofthesea.com/company/sust
                                         ainability, and stating, “We implemented
23                                       ‘The Mermaid Cares’ dolphin safe policy
                                         in April 1990 and this program placed us
24                                      among the industry’s leaders in preventing
                                           accidental dolphin mortality. All tuna
25                                      purchased, processed and sold by Chicken
                                           of the Sea is dolphin-safe. There is no
26                                       flexibility in our policy. All the suppliers
                                          of our tuna and all suppliers of finished
27                                        goods must be 100 percent dolphin-safe.

28                                     -7-
                    Second Amended Class Action Complaint
 1
                                                   None of the tuna we purchase is caught in
                                                         association with dolphins.”
 2

 3
           19.    As noted by the Ninth Circuit in a recent decision, “[g]iven the choice
 4
     of whether to purchase dolphin-safe tuna or to purchase tuna not labeled dolphin-
 5
     safe, American consumers overwhelmingly chose to purchase tuna that was labeled
 6
     dolphin-safe. As a result, foreign tuna sellers who did not adjust their fishing methods
 7
     were quickly forced out of the market.” Earth Island Institute v. Hogarth, 494 F.3d
 8
     757, 761 (9th Cir. 2007) (rejecting Government efforts to lessen restrictions on tuna
 9
     fisheries in the Eastern Tropical Pacific and upholding previous finding that best
10
     evidence available indicates that tuna fishing was having significant adverse impact
11
     on dolphin stocks).
12
           20.    The importance to consumers of dolphin safety has not lessened in the
13
     ensuing 12 years since the Court’s finding, as evidenced by Defendant’s continued
14
     labeling of its tuna products with a dolphin-safe logo.
15
           21.    In each of the last 4 years of the Class Period, Chicken of the Sea has
16
     acknowledged that dolphin safe and sustainable sourcing are “very important” to
17
     consumers. In 2015, Chicken of the Sea conducted a materiality assessment to
18
     identify the most important issues to its stakeholders, including consumers and
19
     retailers. After reviewing score cards and questionnaires from retailers and
20
     communicating with consumers and retailers on social media (Facebook and Twitter
21
     feed) and its 24/7 hotline, Chicken of the Sea determined fish stocks and ocean health
22
     and supply chain sustainability issues were the second and third most material
23
     (meaning “very important”) factors in consumers’ and retailers’ decisions. Chicken
24
     of   the    Sea,   2015    Sustainability     Report,   at   13,   15,   available   at
25
     http://sustainability.chickenofthesea.com/. In 2016, Chicken of the Sea’s parent
26
     company reported that key issues for both consumers and retailers were “dolphin-
27

28                                               -8-
                           Second Amended Class Action Complaint
 1 safe eco-labelling” and “environmental responsibilities”.                  Thai Union Group,
 2 Sustainability              Report          2016,         at        40,         available      at
 3 https://seachangesustainability.org/wp-

 4 content/uploads/ENG_Thai%20Union_SD%20report_2016.pdf. In 2017, it reported

 5 these same key issues and noted “consumers around the globe want to know where

 6 the food on their plates comes from and that it meets the highest quality and

 7 sustainability standards.”           Thai Union Group, 2017 Sustainability Report, at 68,
 8 available         at https://seachangesustainability.org/wp-content/uploads/Thai-Union-
 9 2017-Sustainability-Report-Online-Format-1.pdf.                And in 2018 it reported that
10 consumers are “increasingly conscious of where and how their food is sourced”. Thai

11 Union            Group,     2018      Sustainability      Report,     at   6,      available   at
12 http://www.thaiunion.com/files/download/sustainability/20190502-tu-

13 sustainability-report-2018-en.pdf.

14            22.     That dolphin safety and the sustainable sourcing of seafood has grown
15 in importance to consumers is also evidenced by many retailers’ refusal to sell tuna

16 that is not caught using dolphin-safe pole-and-line, trolling2, or handline catch

17 methods. See, e.g., Whole Foods Market, Sustainable Canned Tuna, available at

18 https://www.wholefoodsmarket.com/sustainable-canned-tuna (last visited Apr. 17,
19 2019) (“Our sourcing policy requires all fisheries supplying canned tuna to use pole-

20 and-line, troll or handline catch methods” unlike “[m]uch of conventional canned

21 tuna [which] is caught by vessels using purse seine nets with Fish Aggregating

22 Devices (known as FADs), that attract tuna but also result in high bycatch of … other

23 marine life.”); Whole Foods Market, Canned Tuna Sourcing Policy (Aug. 15, 2018),

24 available                              at                      http://assets.wholefoodsmarket.
25
     2
         Method of fishing whereby one or more fishing lines with baits are drawn through
26 the water. Monterey Bay Aquarium Seafood Watch, Fishing & Farming Methods,
     available        at     https://www.seafoodwatch.org/ocean-issues/fishing-and-farming-
27 methods (last visited May 3, 2019).

28                                                     -9-
                               Second Amended Class Action Complaint
 1 com/www/departments/seafood/Whole_Foods_Market_Canned_Tuna_Sourcing_P

 2 olicy_102017.pdf (last visited Apr. 17, 2019) (“Requirements for Source Fisheries”

 3 include “1. All canned tuna must be sourced from pole and line, troll, and handline

 4 fisheries. Tuna from longline or purse seine fisheries is prohibited.”); PR Newswire,

 5 Safeway Announces New Sustainable Sourcing Practice for Tuna (Feb. 10, 2012),

 6 available at https://www.prnewswire.com/news-releases/safeway-announces-new-

 7 sustainable-sourcing-practice-for-tuna-139096714.html (last visited Apr. 17, 2019);

 8 Albertsons/Safeway, Supplier Sustainability Guidelines and Expectations (Aug.
 9 2015),       at     21,     available       at    https://suppliers.safeway.com/usa/
10 pdf/supplier_sustainability_expectations.pdf (last visited Apr. 29, 2019) (“Suppliers

11 are encouraged to “Not use Purse-seine nets deployed on Fish Aggregation Devices

12 (FADs) and employ alternatives such as pole and line trolling in an effort to reduce

13 or   eliminate by-catch”); H-E-B,          H-E-B seafood policy, available at
14 https://www.heb.com/static-page/article-template/H-E-B-Seafood-Policy               (last
15 visited Apr. 17, 2019) (for wild-caught seafood, H-E-B preferentially sources from

16 fisheries that reduce bycatch, and H-E-B “will never knowingly buy or sell any

17 illegal, unreported, or unregulated (IUU) fish”); Giant Eagle, Tuna Policy, available

18 at     https://www.gianteagle.com/about-us/sustainable-seafood/tuna-policy          (last
19 visited Apr. 29, 2019) (encourages suppliers to “eliminate harvest with the use of

20 non-entangling    FADs”);     Wegmans,      Seafood   Sustainability,   available     at
21 https://www.wegmans.com/about-us/making-a-difference/sustainability-at-weg

22 mans/seafood-sustainability.html (last visited Apr. 29, 2019) (“Our wild-caught

23 seafood suppliers must meet Wegmans’ high standards to source seafood that is

24 caught responsibly” including having “[g]ear chosen to reduce bycatch.”).

25        23.    Almost all retailers have implemented sustainable seafood sourcing
26 policies and goals in response to customer feedback. Kroger, for example, which

27 operates 2,782 retail supermarkets in 35 states and the District of Columbia and

28                                          - 10 -
                         Second Amended Class Action Complaint
 1 serves over 9 million customers a day, has adopted a comprehensive sustainable

 2 sourcing program in response to customer feedback received at “in-store service

 3 counters, online surveys, telephone surveys, focus groups, websites and social

 4 media” as well as its live call “Kroger Customer Connect” center. The Kroger Family

 5 of Companies 2018 Sustainability Report (“Kroger Sustainability Report”), available

 6 at http://sustainability.kroger.com/Kroger_CSR2018.pdf (last visited Apr. 17, 2019),

 7 at 12.

 8          24.   The special “Dolphin Safe” logo Defendant includes on each Chicken
 9 of the Sea tuna product as shown below is intended by Defendant to convey the

10 message “100% dolphin-safe”3:

11

12

13

14

15

16

17
            25.   However, unbeknownst to consumers, substantial numbers of dolphins
18
     and other marine life are killed and harmed by the fishermen and fishing methods
19
     used to catch Defendant’s tuna. Thus, Defendant’s dolphin-safe label representations
20
     are false, misleading, and/or deceptive.
21
                                 Dolphin Safety Legislation
22
            26.   Since the 1980s, Congress has passed a series of laws to protect dolphins
23

24   3
       Chicken of the Sea, Frequently Asked Questions, available at
   https://chickenofthesea.com/company/faqs (last visited May 6, 2019). Chicken of the
25 Sea,       Sustainability    Report      2012        at      4,      available      at
   https://chickenofthesea.com/uploads/pdf/COSI_2014_Sustainability_Report.pdf
26 (last visited May 22, 2019) (“There is no flexibility in our policy. All the suppliers
   of our tuna and all suppliers of finished goods must be 100 percent dolphin-safe.
27 None of the tuna we purchase is caught in association with dolphins.”).

28                                              - 11 -
                          Second Amended Class Action Complaint
 1 and other marine life from indiscriminate fishing methods.        Beginning with the
 2 MMPA, which Congress repeatedly strengthened in 1984, 1988, and 1992, Congress

 3 “ban[ned] importation of tuna that failed to meet certain conditions regarding dolphin

 4 mortality.” Earth Island Institute v. Evans, No. C 03-0007-THE, ECF No. 293 at 3

 5 (N.D. Cal.).

 6        27.     Then, in 1990, Congress passed the DPCIA, which created the dolphin-
 7 safe mark. 16 U.S.C. §1385. The Act provided that tuna could only be labeled with

 8 the official “dolphin-safe” mark codified at 50 CFR §216.95 if, inter alia, the tuna
 9 was not caught in the Eastern Tropical Pacific (“ETP”) using nets intentionally

10 deployed on or to encircle dolphins, was certified as dolphin-safe by an independent

11 observer on the tuna boat, and can be traced from the fishery, to the cannery, to the

12 shelf. Id.

13        28.     The DPCIA imposes heightened dolphin safety requirements which are
14 not limited to ETP fisheries on manufacturers, like Defendant, who label their

15 products with an alternative dolphin-safe logo. 16 U.S.C. §1385(d)(3).

16        29.     The DPCIA-established official dolphin-safe mark is codified at 50
17 CFR §216.95.       That official mark contains the words “U.S. Department of
18 Commerce”, along with the words “Dolphin Safe” in red next to a blue-colored
19 dolphin profile facing the upper left, and a tricolor (light blue, blue, and dark blue)

20 banner along the bottom of the mark that overlaps with the dolphin’s fluke:

21

22

23

24

25

26

27

28                                          - 12 -
                         Second Amended Class Action Complaint
 1        30.    Defendant elected not to utilize the DPCIA official dolphin-safe logo.
 2 By placing an alternative “Dolphin Safe” logo on Chicken of the Sea tuna products,

 3 rather than the official mark, Defendant voluntarily assumed the heightened dolphin

 4 safety requirements under the DPCIA applicable to all locations where Defendant

 5 captures its tuna and to all fishing methods used, whether nets or other gear. Pursuant

 6 to the regulations, Defendant must ensure that (1) “no dolphins were killed or

 7 seriously injured in the sets or other gear deployments in which the tuna were

 8 caught”; and (2) the label must be “supported by a tracking and verification program”
 9 throughout the fishing, transshipment and canning process; “periodic audits and spot

10 checks” must be conducted, and Chicken of the Sea must provide “timely access to

11 data required.” 16 U.S.C. §§1385(d)(3)(C) and (f).

12        31.    To be clear, the Act and implementing regulations specify that “no”
13 dolphins must be “killed or seriously injured” and if “a” dolphin “was killed or

14 seriously injured [defined as ‘any injury that will likely result in mortality’ (50 CFR

15 §216.3)]”, the tuna is not dolphin-safe and must be stored physically separate from

16 tuna that is dolphin-safe and must be supported by sufficient documentation to enable

17 the National Marine Fisheries Service to trace the non-dolphin-safe tuna back to the

18 fishing trip. 50 CFR §216.91.
19        32.    Plaintiffs allege that Defendant falsely represents that Chicken of the
20 Sea tuna products are “Dolphin Safe” – meaning “no” dolphins were killed or

21 seriously injured – when Defendant’s tuna fishing practices kill or harm substantial

22 numbers of dolphins each year. And because Defendant does not adequately trace or

23 otherwise identify the tuna that is not dolphin-safe and physically segregate and store

24 it separately from any tuna that may be dolphin-safe, Defendant may not label any of

25 its products as dolphin-safe.

26       World Trade Organization Dispute Regarding “Dolphin-Safe” Labels
27        33.    In 2008, a trade dispute erupted between Mexico and the United States
28                                          - 13 -
                         Second Amended Class Action Complaint
 1 over the use of a dolphin-safe representation on labels of prepacked tuna products

 2 sold in the United States pursuant to the DPCIA and the Ninth Circuit’s holding in

 3 Earth Island Institute v. Hogarth, supra.

 4        34.      Mexico, which fishes for tuna primarily in the ETP using purse seine
 5 nets, alleged that the DPCIA discriminated against Mexican tuna because it imposed

 6 stricter regulations and required more exacting documentary evidence of compliance

 7 with the Act for tuna caught in the ETP than in other fisheries.

 8        35.      On September 15, 2011, the WTO Panel hearing the dispute issued its
 9 first Report. The Panel disagreed that the DPCIA discriminates against Mexico, but

10 also found the Act was more trade-restrictive than necessary to fulfill its legitimate

11 objectives     of ensuring (i) consumers are not deceived by dolphin-safe
12 representations, and (ii) United States markets are not used to encourage tuna fishing

13 practices that harm dolphins. Both Mexico and the United States appealed.

14        36.      On May 16, 2012, the WTO Appellate Body issued its Report. Among
15 other findings, the Appellate Body found the DPCIA and the ruling in Hogarth

16 together:
                set out a single and legally mandated definition of a “dolphin-
17              safe” tuna product and disallows the use of other labels on tuna
                products that use the terms “dolphin-safe”, [or make other
18              promises about] dolphins, porpoises and marine mammals [that]
                do not satisfy this definition. In doing so, the US measure
19              prescribes in a broad and exhaustive manner the conditions that
                apply for making any assertion on a tuna product as to its
20              “dolphin-safety”, regardless of the manner in which that
                statement is made.
21

22 See Official Summary, WTO DS381, current through Jan. 31, 2019, available at

23 https://www.wto.org/english/tratop_e/dispu_e/cases_e/ds381_e.htm         (last   visited
24 May 10, 2019).

25        37.      However, the Appellate Body also found the DPCIA discriminated
26 against Mexico. In doing so, the Appellate Body:

27        examined whether the different conditions for access to a “dolphin-safe”
28                                           - 14 -
                           Second Amended Class Action Complaint
          label are “calibrated” to the risks to dolphins arising from different
 1        fishing methods in different areas of the ocean, as the United States had
          claimed. The Appellate Body noted the Panel’s finding that the fishing
 2        technique of setting on dolphins is particularly harmful to dolphins and
          that this fishing method has the capacity of resulting in observed and
 3        unobserved adverse effects on dolphins. At the same time, the Panel
          was not persuaded that the risks to dolphins from other fishing
 4        techniques are insignificant and do not under some circumstances
          rise to the same level as the risks from setting on dolphins. The
 5        Appellate Body further noted the Panel’s finding that, while the US
          measure fully addresses the adverse effects on dolphins resulting
 6        (including observed and unobserved effects) from setting on dolphins in
          the ETP, it does not address mortality arising from fishing methods other
 7        than setting on dolphins in other areas of the ocean. In these
          circumstances, the Appellate Body found that the measure at issue is not
 8        even-handed in the manner in which it addresses the risks to dolphins
          arising from different fishing techniques in different areas of the ocean.
 9

10 Id. (emphasis added).

11        38.      In other words, the WTO Appellate Body found that fishing methods
12 being employed in and out of the ETP were likely harming dolphin populations and

13 the U.S. regulatory regime designed to protect dolphins was perhaps not strong

14 enough in its regulation of fisheries outside the ETP.

15        39.      Following this Report, on May 31, 2012 Defendant, along with StarKist
16 and Bumble Bee, issued the following press release through the National Fisheries

17 Institute (“NFI”):

18
19              STATEMENT ON WTO DOLPHIN SAFE TUNA RULING
20              NFI is the leading seafood trade association in the United States
                and represents Bumble Bee, Chicken of the Sea and StarKist.
21
                Household tuna brands Bumble Bee, Chicken of the Sea and
22              StarKist are disappointed in the World Trade Organization's
                (WTO) appeals court ruling because it is likely to create
23              consumer confusion about whether or not their products continue
                to be dolphin safe. The three U.S. brands want to reassure
24              consumers they have no reason to be concerned that their
                companies are wavering in their commitment to providing
25              dolphin safe tuna as a result of this ruling. These companies
                do not and will not utilize tuna caught in a manner that
26              harms dolphins. Providing consumers with sustainable and
                dolphin safe tuna remains a top priority.
27

28                                            - 15 -
                           Second Amended Class Action Complaint
 1 See States News Service Press Release, May 31, 2012 (emphasis added).

 2           40.      Following the Appellate Body’s Report and recommendations to
 3 strengthen the DPCIA, the United States amended the Act to impose more exacting

 4 requirements on tuna caught outside the ETP. These amendments required that:

 5                 all tuna sought to be entered into the United States as
                   “dolphin-safe”, regardless of where it was caught or the
 6                 nationality of the fishing vessel, must be accompanied by a
                   certification that (a) no nets were intentionally set on
 7                 dolphins in the set in which the tuna was caught; and (b) no
                   dolphins were killed or seriously injured in the sets in which
 8                 the tuna was caught.
 9
     See Official Summary, WTO DS381, current through Jan. 31, 2019 (emphasis
10
     added),        available     at   https://www.wto.org/english/tratop_e/dispu_e/cases_e/
11
     ds381_e.htm (last visited May 10, 2019).
12

13                  Chicken of the Sea’s Fishing Practices and Violation of its
                                 Dolphin-Safe Representations
14
             41.      Several tuna companies use traditional pole-and-line and trolling
15
     methods of catching tuna. These products include Safe Catch, Ocean Naturals (for
16
     its Albacore tuna), and Wild Planet, which are caught using pole-and-line and
17
     trolling, and American Tuna, Whole Foods 365 Everyday Value brand (for its
18
     skipjack and albacore tuna), and Trader Joe’s (for yellowfin tuna), which are caught
19
     using exclusively pole-and-line.4
20
     4
         See Safe Catch, The Safe Catch Way, available at https://safecatch.com/ (last
21 visited May 3, 2019); Ocean Naturals, Albacore, Responsibly Caught, available at
     https://oceannaturals.com/responsibly-caught/albacore-tuna/ (last visited May 3,
22 2019); Wild Planet, Good to the Core, Products-Tuna, available at https://www.
     wildplanetfoods.com/products/tuna/ (last visited May 3, 2019); American Tuna,
23 American Tuna, Home, available at https://americantuna.com/ (last visited May 3,
     2019); Whole Foods Market, Wild, Salt Added Tuna, 5 oz, Products>365 Everyday
24 Value, available at https://products.wholefoodsmarket.com/product/365-everyday-
     value-wild-salt-added-tuna-10e1c0 (last visited May 3, 2019); Whole Foods Market,
25 Albacore Wild Tuna, 5 oz, Products>365 Everyday Value, available at
     https://products.wholefoodsmarket.com/product/365-everyday-value-albacore-wild-
26 tuna-5-oz-b83f86 (last visited May 3, 2019); Trader Joe’s, About Trader Joe’s
     Seafood, Announcements>Customer Updates (July 17, 2013), available at
27

28                                               - 16 -
                                Second Amended Class Action Complaint
 1          42.     While more costly, these traditional methods ensure that dolphins (and
 2 other bycatch) are not harmed in the fishing process because fish are caught using

 3 barbless hooks and poles one at a time near the sea’s surface and unintended captured

 4 species are easily released. Tuna caught by these methods are actually “dolphin-

 5 safe.”

 6          43.     Despite representing that all fishing techniques used to capture its tuna
 7 are compliant with Defendant’s “100% dolphin safe” policy, Chicken of the Sea is

 8 not among the tuna companies that use only dolphin-safe pole-and-line or trolling
 9 techniques to capture their tuna. In 2016, Chicken of the Sea reported only 7% of its

10 tuna was pole-and-line caught. Thai Union Group, Sustainability Report 2016, at 65,

11 available at https://seachangesustainability.org/wp-content/uploads/ENG_Thai%20

12 Union_SD%20report_2016.pdf. In 2017, Chicken of the Sea reported a de minimus

13 1% increase. Thai Union Group, 2017 Sustainability Report, at 75, available at

14 https://seachangesustainability.org/wp-content/uploads/Thai-Union-2017-

15 Sustainability-Report-Online-Format-1.pdf. Rather, Defendant admits the bulk of its

16 tuna is purchased from fishing vessels that use purse seine nets and longlines to

17 capture        tuna. Chicken of the Sea, Know Your Seafood, available at
18 https://chickenofthesea.com/
19 company/know-your-seafood (last visited May 6, 2019).             Both of these fishing
20 methods kill and harm substantial numbers of dolphins.

21          44.     Longlines consist of a 40-80 mile long main line to which many smaller
22 branch lines with baited hooks are attached to catch tuna. Longlines are highly

23 indiscriminate fishing gear as they attract large numbers of target and non-target fish,

24 as well as dolphins, that get snagged on the hooks by their mouth or other body parts

25 when they go after the bait and then remain on the line for extended periods of time

26
     https://www.traderjoes.com/announcement/a-note-to-our-customers-about-trader-
27 joes-seafood (last visited May 3, 2019).

28                                             - 17 -
                            Second Amended Class Action Complaint
 1 as the lines are drawn in to the vessel and the catch is obtained. The hooked fish are

 2 retrieved by mechanically pulling the main line back onto the fishing vessel, which

 3 can take 10 hours. As dolphins are oxygen breathers, most do not survive the 10-

 4 hour retrieval process. And any that do are often not released.

 5         45.   Even when dolphins are mistakenly caught by these longlines, they are
 6 often not released. Rather, the fishermen that catch these dolphins often kill them

 7 onboard and have been photographed posing with their catch, mutilating the dolphins

 8 and removing their teeth, which can be used as currency. Because of the harm caused
 9 to non-target fish, longlines have been condemned by environmental groups like the

10 World Wildlife Foundation (“WWF”) as an unsustainable fishing practice. WWF,

11 Bycatch,           Threats,        available         at        www.worldwildlife.org/
12 threats/bycatch (last visited May 3, 2019).

13         46.   Purse seine nets also trap, kill, and harm substantial numbers of
14 dolphins. Because purse seine nets can reach more than 6,500 feet in length and 650

15 feet deep – the equivalent of 18 football fields by 2 football fields5– they often entrap

16 dolphins when drawn closed, particularly because many of the purse seine fishing

17 vessels use free floating rafts of flotsam known as fish aggregating devices, or FADs,

18 to capture tuna.
19         47.   FADs are known as floating death traps because dolphins and other
20 marine life get entangled in the devices and their sheer numbers estimated at 30,000

21 to 50,000 per year disrupt behavior and movement patterns of dolphins and other

22 ocean species crucial to their survival.

23        48.    While FADs are extremely effective at luring tuna, they also attract
24 dolphins – particularly in the ETP where schools of tuna routinely gather beneath

25

26  Elizabeth Brown, Fishing Gear 101: Purse Seines – The Encirclers (June 6, 2016),
     5

   available at http://safinacenter.org/2015/12/fishing-gear-101-purse-seines-the-
27 encirclers/ (last visited May 3, 2019) (“Brown 2016”).

28                                            - 18 -
                          Second Amended Class Action Complaint
 1 schools of dolphins to reduce the risk of predation. The tuna, dolphins, and other

 2 marine life are all then caught in the gigantic mile circumference purse seine nets that

 3 are deployed around the FAD to catch the tuna.

 4          49.   Since the 1980s, changes in the design of nets and fishing practices that
 5 allow dolphins to escape the net have significantly reduced dolphin mortality. Brown

 6 2016.      Nonetheless, significant numbers of dolphins (over a thousand a year
 7 according to NOAA6) are still harmed by this method as unintended bycatch can

 8 account for more than 30% of a ship’s haul. And, even though unintended bycatch
 9 may still be alive when dumped out of the nets onto the boat, by the time they are

10 thrown back into the ocean, most are dead or near dead.

11          50.   Even when dolphins escape the purse seine nets or are released alive
12 from the longlines and nets, dolphins are harmed by these fishing practices.

13          51.   Several studies have observed a number of indirect ways these fishing
14 practices cause additional unobserved dolphin deaths, including: dolphin mother-calf

15 separation as calves are dependent upon their mothers until weaned 1.5 years

16 postpartum, and, even then, the calves do not reach full muscle maturation until age

17 3; acute cardiac and muscle damages caused by the exertion of avoiding or detangling

18 from the FADs and purse seine nets; cumulative organ damage in released dolphins
19 due to overheating from escape efforts; failed or impaired reproduction;

20 compromised immune function; and unreported mortalities due to under-counting by

21 purse-seine fishing vessels. See, e.g., Department of Commerce, Reilly, et al., Report

22 of the Scientific Research Program Under the International Dolphin Conservation

23 Program Act, NOAA Technical Memorandum NMFS (Mar. 2005), at 67-71, 76

24 available                     at                   https://swfsc.noaa.gov/publications/
25 TM/SWFSC/NOAA-TM-NMFS-SWFSC-372.PDF (last visited May 3, 2019). See

26

27   6
         NOAA 2016.
28                                           - 19 -
                          Second Amended Class Action Complaint
 1 also Wade, et al., Depletion of spotted and spinner dolphins in the eastern tropical

 2 Pacific: modeling hypotheses for their lack of recovery, Mar Ecog Prog Ser 343:1-

 3 14, 2007, at 11 (noting “[a] summary of recent research … clearly illustrates that the

 4 purse seine fishery has the capacity to affect dolphins beyond the direct mortality

 5 observed as bycatches”); Kellar, et al., Pregnancy patterns of pantropical spotted

 6 dolphins (Stenella attenuata) in the eastern tropical Pacific determined from

 7 hormonal analysis of blubber biopsies and correlations with the purse-seine tuna

 8 fishery, Mar Biol (2013) 160:3113-3124, at 3120 (tuna fishery reduces likelihood of
 9 female becoming pregnant or maintaining pregnancy).

10          52.   Additional indirect harm to dolphins and the marine environment result
11 from discarded and abandoned fishing gear, including FADs, which, according to the

12 CEO of Thai Union, “is estimated to make up to 70% by weight of microplastics in

13 the ocean”, Thai Union Group, 2018 Sustainability Report, at 7, available at

14 http://www.thaiunion.com/files/download/sustainability/20190502-tu-

15 sustainability-report-2018-en.pdf, and among other harms “ensnares marine life.” Id.

16 at 16.

17          53.   As the indirect harmful effects of Defendant’s fishing practices also
18 “likely result in [dolphin] mortality” (50 CFR § 216.3), Defendant’s tuna is not
19 dolphin-safe. It is conservatively estimated that the total reported dolphin mortality

20 is underestimated by 10-15% for spotted dolphins and 6-10% for spinner dolphins

21 given these indirect harmful effects and unobserved and underreported kills. Reilly,

22 et al., 2005, at 7.

23          54.   Because the use of FADs, purse seine nets, and longlines are
24 unsustainable fishing practices, several companies that supply the U.S. tuna market

25 will not source their tuna from boats that use these indiscriminate fishing methods.

26 But Chicken of the Sea is not among these companies.          For example, to avoid
27 competition from its primary market rivals over the sale of FAD-free tuna (which

28                                          - 20 -
                          Second Amended Class Action Complaint
 1 would be more expensive), in or about February 2012, Chicken of the Sea allegedly

 2 entered into a written agreement with Bumble Bee Foods LLC and StarKist Co., who

 3 together with Defendant control 70-80% of the U.S. canned tuna market, whereby

 4 none of them would sell a branded FAD-free tuna product in the U.S. See Tom

 5 Seaman,         Lawsuits: US brands colluded on not selling FAD-free tuna,
 6 undercurrentnews>analysis>US Investigates Tuna Brands>Companies (July 18,

 7 2016), available at https://www.undercurrentnews.com/2016/07/18/lawsuits-us-

 8 brands-colluded-on-not-selling-fad-free-tuna/ (last visited May 3, 2019).
 9           55.    Because “Chicken of the Sea sources its tuna from destructive fishing
10 methods that unnecessarily kill vulnerable marine life,” including “purse seines

11 employing FADs,” and “provides little information on product labels about where

12 and how its tuna is caught,” Greenpeace has consistently ranked Defendant near the

13 bottom of its list of well-known tuna brands when it comes to responsible sourcing

14 of tuna.        Greenpeace, 2017 Tuna Shopping Guide, available at https://www.
15 greenpeace.org/usa/oceans/tuna-guide/ (last visited Apr. 17, 2019) (ranking Chicken

16 of the Sea 15th out of 20).

17
          Chicken of the Sea Does Not Track and Report the Numbers of Dolphins
18                        Killed or Maimed in Capturing Its Tuna
19           56.     Defendant’s use of an alternative dolphin-safe logo on its tuna products
20 requires it to track, audit, and spot check for accuracy that “no dolphins were killed

21 or seriously injured in the sets or other gear deployments in which the tuna were
                                         7
22 caught” from capture, to transshipment , to cannery, to shelf. And, in the event that

23 even a single dolphin is “killed or seriously injured” during the catch, Defendant must

24
     7
         Transfer of a shipment from one carrier, or more commonly, from one vessel to
25 another whereas in transit. Transshipments are usually made (1) where there is no
     direct air, land, or sea link between the consignor's and consignee's countries, (2)
26 where the intended port of entry is blocked, or (3) to hide the identity of the port or
     country of origin. Business Dictionary, transshipment, available at http://www.
27 businessdictionary.com/definition/transshipment.html (last visited May 3, 2019).

28                                             - 21 -
                            Second Amended Class Action Complaint
 1 physically separate and store that catch from any tuna catches in which no dolphins

 2 were harmed (if any) and maintain records tracing the catch(es) in which dolphins

 3 were harmed back to the fishing vessel and trip. 50 CFR §216.91.

 4        57.    Unlike fisheries in the ETP, boats in the other oceanic regions that
 5 supply Chicken of the Sea tuna are not required to have independent observers

 6 onboard to track and report the number of dolphins killed or seriously injured. 16

 7 U.S.C. §1385(d)(1).       A declaration from the ship’s captain suffices. 16 U.S.C.
 8 §1385(d)(1)(B). These declarations are limited to certifying that “no purse seine net
 9 was intentionally deployed on or used to encircle dolphins during the particular

10 voyage on which the tuna was harvested” and do not require certification that FADs,

11 gillnets, longlines and other dolphin-harming fishing techniques were not used. Nor

12 must the captain quantify the number of dolphins killed or otherwise harmed.

13        58.    Instead, Defendant is solely responsible for collecting information about
14 the number of dolphins killed or seriously injured, which Defendant fails to do.

15 According to Defendant, traceability is the “back bone” to ensuring its tuna is

16 responsibly sourced and “without full traceability of our supply chain, we cannot

17 begin to understand its risks”, particularly because Defendant’s supply chain includes

18 over 300 captains, boat owners, and fishers. Thai Union Group, 2018 Sustainability
19 Report,             at            11,             25,           available            at
20 http://www.thaiunion.com/files/download/sustainability/20190502-tu-

21 sustainability-report-2018-en.pdf. Yet, Defendant claims “tracing seafood’s origins

22 is challenging since activities that take place at sea can be difficult to monitor or

23 supervise. All too often, only those on boats understand the conditions faced and the

24 type of fishing being conducted.” Thai Union Group, 2017 Sustainability Report, at

25 68, available at https://seachangesustainability.org/wp-content/uploads/Thai-Union-

26 2017-Sustainability-Report-Online-Format-1.pdf.         And, what Defendant does not
27 mention is that there is a strong financial incentive for a captain to falsely omit any

28                                          - 22 -
                            Second Amended Class Action Complaint
 1 report of dolphin mortality or harm” as any catch that is not “dolphin-safe” is

 2 essentially worthless. Further, it is relatively simple to do this as, according to

 3 Defendant, the “fishing industry is reliant upon paper-based systems” (id. at 69), with

 4 reports typically filled in by hand – often after the vessel has returned to port –

 5 making it virtually impossible to adequately verify the information provided. The

 6 potential and incentive for false reporting by its tuna suppliers make it even more

 7 incumbent upon Defendant to independently track, trace, and report the number of

 8 dolphins killed or harmed by Defendant’s tuna fishing vessels.             Even though
 9 Defendant is able to do track, trace, and report the number of dolphins killed or

10 harmed by Defendant’s tuna fishing vessels, it does not. As confirmed on Chicken

11 of the Sea’s webpage entitled “Dive into the story of your seafood”, Chicken of the

12 Sea is able to trace each tuna product sold in the U.S. to the vessel that caught it, the

13 ocean where it was caught, the method used to catch the tuna, and the cannery where

14 it was processed. Chicken of the Sea, Dive into the story of your seafood, available

15 at https://chickenofthesea.com/trace (last visited May 6, 2019).

16         59.   By purchasing its tuna from fishing vessels that use purse seine nets
17 deployed around FADs and/or longlines, Chicken of the Sea is able to reduce its tuna

18 product costs by using less costly fishing methods that kill or harm dolphins. This
19 enables Chicken of the Sea to sell its tuna at a lower price and capture more of the

20 declining tuna market, which has experienced a 40% per capita decline over the last

21 30 years.

22                   Chicken of the Sea’s MSC Logo and Sustainable
                          Fishing Practices Misrepresentations
23
           60.   Defendant’s tuna pouches are labeled with a prominent blue MSC logo,
24
     which stands for Marine Stewardship Council, on the front of the pouch to the
25
     immediate left of the Chicken of the Sea product name which states: “Certified
26
     Sustainable Seafood MSC www.msc.org”:
27

28                                           - 23 -
                          Second Amended Class Action Complaint
 1

 2

 3

 4

 5

 6

 7        61.       On its website, Defendant explains that: “MSC certified products must
 8 meet vigorous standards for sustainable fishing practices, like limiting bycatch
 9 (unwanted fish), avoid overfishing and protecting marine environment”. Chicken of

10 the Sea, Marine Stewardship Council Certification, Sustainability, available at

11 https://chickenofthesea.com/msc (last visited May 13, 2019).

12        62.       Defendant explains that it is committed to a comprehensive approach to
13 sustainability that it has trademarked “SeaChange®”, which includes its dolphin-safe

14 policy,    “following ISSF [International Seafood Sustainability Foundation]
15 conservation measures such as traceability, bycatch mitigation and elimination of

16 IUU fishing” (Thai Union, Annual Report 2015, at 77), working with WWF to utilize

17 the best conservation measures, and MSC certification. Chicken of the Sea, Marine

18 Stewardship          Council       Certification,        Sustainability,    available   at
19 https://chickenofthesea.com/msc (last visited May 13, 2019). Shortly before Thai

20 Union launched SeaChange®, Chicken of the Sea publicly proclaimed that it is

21 “committed to supporting Thai Union’s global sustainability strategy”. Chicken of

22 the       Sea,      2015       Sustainability        Report,    at     7,   available   at
23 http://sustainability.chickenofthesea.com/.

24        63.       Defendant’s sustainability representations and its use of the MSC
25 certified sustainability logo are false, deceptive, and/or misleading because it uses

26 longlines and purse seines employing FADs to capture its tuna that kill and/or harm

27

28                                                 - 24 -
                              Second Amended Class Action Complaint
 1 dolphins and other marine life. As Defendant acknowledges, “sustainable sourcing

 2 is only achievable if we can trace where our tuna comes from”, including managing

 3 bycatch (Thai Union Group, Sustainability Report 2016, at 65, available at

 4 https://seachangesustainability.org/wp-

 5 content/uploads/ENG_Thai%20Union_SD%20report_2016.pdf), neither of which it

 6 does. Further, Defendant concedes: “[w]e recognize that we can’t call ourselves

 7 sustainable without ensuring that our suppliers use responsible fishing practices”

 8 (Chicken       of the Sea, 2015 Sustainability Report, at 47, available at
 9 http://sustainability.chickenofthesea.com/), which Defendant does not do, claiming

10 it is too “difficult to monitor or supervise” “activities that take place at sea”. Thai

11 Union         Group,      2017      Sustainability     Report,   at   68,     available   at
12 https://seachangesustainability.org/wp-content/uploads/Thai-Union-2017-

13 Sustainability-Report-Online-Format-1.pdf. And, among the best evidence of falsity

14 is Defendant’s CEO’s acknowledgement that nowhere near 100% of its tuna is

15 sustainably sourced (in efforts to meet “ambitious” goal of 100% sustainably sourced

16 tuna, hoping to reach 75% by 2020). Thai Union Group, 2018 Sustainability Report,

17 at                             7,                         available                       at
18 http://www.thaiunion.com/files/download/sustainability/20190502-tu-
19 sustainability-report-2018-en.pdf.

20         64.     Notwithstanding their organizations’ names and purported sustainable
21 fishing practice mission statements, neither the ISSF nor the MSC support the

22 banning or effective control of FADs, longlines, or other unsustainable fishing

23 techniques.

24         65.     For example, in or about October 2018, over 800,000 tonnes of
25 industrial boats were certified by the MSC – 10 times more than available before.8

26
     8
         Fish4Ever,       Fishy   Business     (October    4,   2018),   Blog,   available   at
27 https://fish4ever.blog/2018/10/04/fishy-business/ (last visited May 8, 2010).

28                                               - 25 -
                             Second Amended Class Action Complaint
 1 As the massive number of MSC certified vessels attests, certification does not

 2 guarantee only dolphin-safe sustainable fishing methods are used.      Far from it, as
 3 the MSC will certify fisheries using gill nets even though it recognizes that gill nets

 4 “carry the risk of bycatch (accidental capture of unwanted species) and interaction

 5 with other marine animals”.      MSC, Gillnets, available at https://www.msc.org/
 6 what-we-are-doing/our-approach/fishing-methods-and-gear-types/gillnets            (last
 7 visited May 6, 2019). The MSC also will certify companies like Chicken of the Sea

 8 who use longlines to capture tuna even though it recognizes longlines “can have
 9 unintended interaction with non-target fish, sea birds and other marine life.” MSC,

10 Longlines,    available at https://www.msc.org/what-we-are-doing/our-approach/
11 fishing-methods-and-gear-types/longlines (last visited May 6, 2019).              And
12 companies like Chicken of the Sea who use purse seine nets to catch tuna

13 congregating around FADs also qualify for MSC certification even though the MSC

14 recognizes FADs also “can result in higher levels of bycatch”. MSC, Purse seine,

15 available      at     https://www.msc.org/what-we-are-doing/our-approach/fishing-
16 methods-and-gear-types/purse-seine (last visited May 6, 2019). In fact, the only

17 fisheries the MSC will not certify are those using explosives and poisons. MSC,

18 Fishing methods and gear types, available at https://www.msc.org/what-we-are-
19 doing/our-approach/fishing-methods-and-gear-types (last visited May 6, 2019). In

20 short, Chicken of the Sea’s MSC label logo does not mean it uses only “certified

21 sustainable” tuna fishing methods as represented, which Defendant does not do.

22 Thus, Defendant’s labeling of its tuna pouches with the MSC logo and its sustainable

23 fishing methods representations are false, misleading, and/or deceptive.

24        66.    The MSC’s certification of companies like Chicken of the Sea who use
25 indiscriminate, destructive, and unsustainable fishing techniques has caused the

26 WWF – the very organization that created the MSC in 1997 – to criticize MSC’s

27 certification protocols and to call for a number of specific changes, including a

28                                          - 26 -
                         Second Amended Class Action Complaint
 1 requirement to minimize unwanted bycatch. Greenpeace, Assessment of the Marine

 2 Stewardship Council (MSC) Fisheries Certification Programme, available at

 3 https://www.greenpeace.org/usa/wp-content/uploads/legacy/Global/usa/report/

 4 2009/7/assessment-of-the-msc.pdf (last visited Apr. 17, 2019).

 5         67.    The MSC also has been criticized as being unduly influenced by its
 6 financial dependence on the fishing industry that its standards govern. The MSC

 7 collects approximately $20M per year in licensing fees from its certified members.

 8 Its revenues are also dependent on the amount of fish certified, as it .5% of the value
 9 of the fish it certifies.

10         68.    Like the MSC, the ISSF lacks the independence and impartiality to
11 embrace and champion meaningful sustainability practices and industry reform. It

12 was created in 2009 by Chicken of the Sea and several other big tuna companies and

13 its funding comes from corporate fees which are several hundreds of thousands of

14 dollars for large companies like Chicken of the Sea. As noted by Greenpeace when

15 refusing an invite to join ISSF’s Environmental Stakeholder Committee, the “ISSF’s

16 role [is] to deflect attention from the real problems, and to delay adoption of real

17 solutions that its corporate members would prefer to avoid” such as banning FADs

18 and other harmful fishing techniques that its corporate members use and simply
19 allows its members “to brandish their ISSF membership as a way to deflect

20 criticism.” Greenpeace, How the International Seafood Sustainability Foundation

21 (ISSF) Blocks Environmental Action, available at https://www.greenpeace.org/usa/

22 oceans/sustainable-seafood/how-international-seafood-sustainability-foundation-

23 blocks-environmental-action/ (last visited Apr. 17, 2019).

24         69.    Because Chicken of the Sea uses longlines, purse seine nets, and FADs,
25 and other well-known dolphin-harming fishing techniques, notwithstanding its MSC

26 certification and ISSF membership, Chicken of the Sea’s labeling of its tuna products

27 with the MSC certified sustainability logo and its sustainable fishing practices

28                                          - 27 -
                           Second Amended Class Action Complaint
 1 representations are false, misleading, and/or deceptive.

 2
             Chicken of the Sea, Unlike Many Other Tuna Companies, Does Not Use
 3                         Dolphin-Safe Tuna Fishing Methods
 4        70.       Unlike several other tuna companies who sell to the U.S. market,
 5 Defendant has not adopted dolphin-safe fishing practices, such as pole-and-line,

 6 trolling, and/or handline catch methods, whereby fishermen catch one fish at a time

 7 and release unwanted species soon after a fish takes the bait.

 8        71.       Most U.S. retailers have sustainability guidelines and expectations of
 9 their seafood suppliers that include: using recognized dolphin-safe tuna capture

10 methods, having programs in place to trace the tuna back to the boat and place of

11 capture, and guaranteeing the catch method used. See, e.g., Whole Foods Market,

12 Sustainable      Canned Tuna, available at https://www.wholefoodsmarket.com/
13 sustainable-canned-tuna (last visited Apr. 17, 2019); Whole Foods Market, Canned

14 Tuna Sourcing Policy, available at http://assets.wholefoodsmarket.com/www/

15 departments/seafood/Whole_Foods_Market_Canned_Tuna_Sourcing_Policy_1020

16 17.pdf (last visited Apr. 17, 2019); PR Newswire, Safeway Announces New

17 Sustainable       Sourcing Practice for Tuna (Feb. 10, 2012), available at
18 https://www.prnewswire.com/news-releases/safeway-announces-new-sustainable-
19 sourcing-practice-for-tuna-139096714.html             (last   visited   April   17,   2019);
20 Albertsons/Safeway, Supplier Sustainability Guidelines and Expectations (August

21 2015),      at    3,     available   at   https://suppliers.safeway.com/usa/pdf/supplier_
22 sustainability_expectations.pdf (last visited May 3, 2019) (“Safeway-Albertsons will

23 strive to purchase environmentally preferable products”); H-E-B, H-E-B seafood

24 policy,      available     at   https://www.heb.com/static-page/article-template/H-E-B-
25 Seafood-Policy (last visited May 3, 2019); Sprouts, Sustainable Seafood Policy,

26 available at https://about.sprouts.com/product-sourcing/sustainable-seafood-policy/

27 (last visited Apr. 17, 2019); Giant Eagle, Tuna Policy, available at https://www.

28                                              - 28 -
                              Second Amended Class Action Complaint
 1 gianteagle.com/about-us/sustainable-seafood/tuna-policy (last visited April 17,

 2 2019) (“Our goal is to source tuna only from healthy and well-managed stocks, from

 3 fisheries using the most current best practice in methods, bycatch reduction and

 4 environmentally responsible, socially responsible, Non GMO, BPA free and priced

 5 reasonably for our consumers”); Wegmans, Seafood Sustainability, available at

 6 https://www.wegmans.com/about-us/making-a-difference/sustainability-at-

 7 wegmans/seafood-sustainability.html (last visited Apr. 17, 2019); Publix, Publix

 8 Sustainability Report 2019, available at https://sustainability.publix.com/wp-
 9 content/uploads/sustainability-report.pdf (last visited Apr. 17, 2019) (supplier

10 commitment to sustainable fishing “helps us decide whether to sell a product,

11 enhance fisheries through improvement projects or halt the sale of a product until the

12 issue is resolved.”). Tuna companies who do not use dolphin-safe catch methods and

13 do not adhere to traceability requirements can expect retailers to refuse to sell their

14 products.

15        72.    By expressing a commitment to sustainability, labeling its tuna products
16 as dolphin-safe, labeling its tuna pouches as MSC certified, not tracking and

17 reporting the number of dolphins killed and harmed in capturing its tuna, and not

18 separating tuna that is not dolphin-safe from tuna caught where no dolphins were
19 harmed (if any), Defendant is able to sell its Chicken of the Sea tuna products in

20 several major retail stores to which it would otherwise be denied entry.

21
      Chicken of the Sea’s Use of the MSC Logo and Dolphin-Safe Sustainability
22            Representations are False, Misleading, and/or Deceptive
23        73.    Because dolphins are killed and harmed by the fishing methods used to
24 catch the tuna in Defendant’s products; Defendant does not adequately track, verify,

25 audit, and spot check the number of dolphins killed and harmed; and Defendant does

26 not separately store the tuna that is not dolphin-safe, Chicken of the Sea’s use of the

27 alternative dolphin-safe logo and its dolphin-safe representations, its use of the MSC

28                                          - 29 -
                         Second Amended Class Action Complaint
 1 logo, and its sustainability representations are false, misleading, and/or deceptive.

 2        74.     Reasonable consumers rightly believe that “dolphin-safe” means “no”
 3 dolphins were harmed in the process of catching the tuna in Defendant’s products.

 4 That is precisely the regulatory definition of dolphin-safe. 50 CFR §§216.3, 216.91.

 5 And it is the message that Chicken of the Sea has consistently conveyed to the public

 6 in its widespread and long-term advertising and marketing campaign, including its

 7 2016 campaign to “increase our consumer engagement on sustainability through our

 8 website and social media platforms.” Chicken of the Sea, 2015 Sustainability Report,
 9 at 5, available at http://sustainability.chickenofthesea.com/. As Defendant readily

10 acknowledges and boasts, it is “highly engaged” with consumers through its website,

11 Facebook, Twitter, online newsletter and 24/7 hotline.          Chicken of the Sea,
12 Sustainability         Report        2012         at       4,       available           at
13 https://chickenofthesea.com/uploads/pdf/COSI_2014_Sustainability_Report.pdf.

14        75.     Dolphin safety matters to consumers and it materially affects their
15 decision whether to purchase Chicken of the Sea tuna. So, too, does the use of

16 sustainable fishing practices that, among other things, minimize the amount of

17 unwanted bycatch. Thai Union Group, 2017 Sustainability Report at 68, available

18 at           https://seachangesustainability.org/wp-content/uploads/Thai-Union-2017-
19 Sustainability-Report-Online-Format-1.pdf (“Consumers around the globe want to

20 know where the food on their plates comes from and that it meets the highest quality

21 and sustainability standards”). If consumers, including Plaintiffs, knew Chicken of

22 the Sea’s tuna products were not dolphin-safe and/or not caught using sustainable

23 fishing methods, they would not buy Defendant’s tuna products, particularly because

24 there are several competing brands of like tuna products that are dolphin-safe and

25 sustainably sourced. Thus, Plaintiffs and Class members are entitled to a full refund.

26        76.     Any nutrient value notwithstanding, because Defendant’s false dolphin-
27 safe representations and/or unsustainable catch methods taint the entire purchase –

28                                          - 30 -
                          Second Amended Class Action Complaint
 1 from whether Chicken of the Sea tuna that was not dolphin-safe and/or not

 2 sustainably caught would even be sold by retailers to whether consumers would

 3 purchase Chicken of the Sea tuna that was not dolphin-safe and/or sustainably caught

 4 if available for purchase – consumers, like Plaintiffs here, are entitled to a full refund.

 5 The importance consumers place upon dolphin safety and their abject distaste for

 6 indiscriminate and destructive fishing methods makes tuna fish consumers no

 7 different from Hindus attributing zero value to beef products, or vegans attributing

 8 zero value to animal products, or vegetarians attributing zero value to meat, fish, and
 9 poultry, no matter what nutritive value these products may otherwise have. Further,

10 if the retailers of Defendant’s tuna products knew they were not sustainably sourced

11 and dolphin-safe, they would refuse to sell Defendant’s tuna products. This too

12 entitles Plaintiffs and Class members to a full refund.

13         77.   Alternatively, Plaintiffs and Class members are entitled to the premium
14 attributable to the dolphin-safe and sustainable fishing practices representations.

15         78.   Plaintiffs bring this action on behalf of themselves and other similarly
16 situated consumers who purchased the tuna products to halt the dissemination of this

17 false, misleading, and deceptive advertising message, correct the misleading

18 perception it has created in the minds of consumers, and obtain redress for those who
19 have purchased the tuna products. Based on Defendant’s unjust enrichment, and

20 violations of California, Florida, New York, New Jersey, and Minnesota unfair

21 competition and deceptive trade practice laws (detailed below), Plaintiffs seek

22 damages, declaratory, injunctive, and restitutionary relief for consumers who

23 purchased the tuna products.

24                                JURISDICTION AND VENUE
25         79.   This Court has original jurisdiction over the subject matter of this action
26 pursuant to 28 U.S.C. §1331.          The Court has supplemental jurisdiction over
27 Plaintiffs’ state law claims pursuant to 28 U.S.C. §1367.           This Court also has
28                                            - 31 -
                          Second Amended Class Action Complaint
 1 jurisdiction pursuant to 28 U.S.C. §1332, as modified by the Class Action Fairness

 2 Act of 2005, because at least one member of the Class is a citizen of a different state

 3 than Defendant, there are more than 100 members of the Class, and the aggregate

 4 amount in controversy exceeds $5,000,000, exclusive of interest and costs.

 5        80.    Venue properly lies in this District pursuant to 28 U.S.C. §1391(a),
 6 because Defendant has transacted substantial business within this District within the

 7 meaning of 28 U.S.C. §1391(a), as defined in 28 U.S.C. §1391(c), and because a

 8 substantial part of the events giving rise to the claims alleged herein occurred in the
 9 Northern District of California. Specifically, Defendant marketed and sold its tuna

10 products throughout the State of California, including throughout this District, and

11 California Plaintiffs Duggan and Myers, as well as other members of the Class,

12 purchased Defendant’s falsely advertised and labeled tuna products from retail

13 outlets located within this District.

14        81.    This Court has personal jurisdiction over Defendant as Defendant is
15 authorized to conduct and do business in California, including this District.

16 Defendant marketed, promoted, distributed, and sold the tuna products in California,

17 and Defendant has sufficient minimum contacts with this State and/or sufficiently

18 availed itself of the markets in this State through its promotion, sales, distribution,
19 and marketing within this State, including this District, to render the exercise of

20 jurisdiction by this Court permissible.

21                                         PARTIES
22        82.    Plaintiff Tara Duggan resides in Marin County, California and is a
23 citizen of California. Throughout the relevant period, Plaintiff Duggan routinely was

24 exposed to, saw, and relied upon Defendant’s dolphin-safe representations by

25 viewing the dolphin-safe mark on the Chicken of the Sea canned tuna in water at

26 stores such as Lucky’s and Fairfax Market in her area. Plaintiff Duggan purchased

27 the tuna products for approximately $3.50. At all relevant times, Plaintiff Duggan

28                                           - 32 -
                          Second Amended Class Action Complaint
 1 was unaware that the tuna was not dolphin-safe as represented and was caught using

 2 fishing methods that are harmful to dolphins. Had Plaintiff Duggan known the tuna

 3 was not dolphin-safe and/or had Defendant not represented the tuna was dolphin-

 4 safe, Plaintiff Duggan would not have purchased the tuna products. As a result,

 5 Plaintiff Duggan suffered injury in fact and lost money at the time of purchase.

 6 Plaintiff Duggan continues to desire to purchase Chicken of the Sea products that are

 7 dolphin-safe, and she would purchase such a product manufactured by Defendant if

 8 it were possible to determine prior to purchase whether dolphins were harmed by
 9 Defendant’s operations. Indeed, Plaintiff Duggan regularly visits stores such as

10 Lucky’s and Fairfax Market where Defendant’s tuna products are sold, but will be

11 unable to rely upon the dolphin-safe representations and will not be able to determine

12 if Defendant’s products are dolphin-safe when deciding whether to purchase the tuna

13 products in the future.

14         83.   Plaintiff Lori Myers resides in Moreno Valley, California and is a citizen
15 of California. Throughout the relevant period, Plaintiff Myers routinely was exposed

16 to, saw, and relied upon Defendant’s dolphin-safe representations by viewing the

17 dolphin-safe mark on the Chicken of the Sea canned and pouched tuna in water

18 through Instacart, Amazon, and at Ralph’s in Canyon Crest Town Center in
19 Riverside, California.    Plaintiff Myers purchased the tuna products many times
20 throughout the relevant period. At all relevant times, Plaintiff Myers was unaware

21 that the tuna was not dolphin-safe as represented and was caught using fishing

22 methods that are harmful to dolphins. Had Plaintiff Myers known the tuna was not

23 dolphin-safe and/or had Defendant not represented that the tuna was dolphin-safe,

24 Plaintiff Myers would not have purchased the Chicken of the Sea tuna products. As

25 a result, Plaintiff Myers suffered injury in fact and lost money at the time of purchase.

26 Plaintiff Myers continues to desire to purchase Chicken of the Sea tuna products that

27 are dolphin-safe, and she would purchase such a product manufactured by Defendant

28                                           - 33 -
                          Second Amended Class Action Complaint
 1 if it were possible to determine prior to purchase whether dolphins were harmed by

 2 Defendant’s operations. Indeed, Plaintiff Myers regularly purchases online and visits

 3 stores such as Ralph’s and Stater Brothers, where Defendant’s tuna products are sold,

 4 but will be unable to rely upon the dolphin-safe representations and will not be able

 5 to determine if Defendant’s products are dolphin-safe when deciding whether to

 6 purchase the tuna products in the future.

 7        84.    Plaintiff Angela Cosgrove resides in Pompano Beach, Florida and is a
 8 citizen of Florida. Throughout the relevant period, Plaintiff Cosgrove routinely was
 9 exposed to, saw, and relied upon Defendant’s dolphin-safe representations by

10 viewing the dolphin-safe mark on the Chicken of the Sea canned tuna in water and

11 canned yellowfin tuna at various stores in her area, including Big Lots, Publix, and

12 Walmart.     Plaintiff Cosgrove purchased the canned tuna products many times
13 throughout the relevant period. At all relevant times, Plaintiff Cosgrove believed the

14 tuna products were dolphin-safe and was unaware that the tuna was not dolphin-safe

15 as represented and was caught using fishing methods that are harmful to dolphins.

16 Had Plaintiff Cosgrove known the tuna was not dolphin-safe and/or had Defendant

17 not represented that the tuna was dolphin-safe, Plaintiff Cosgrove would not have

18 purchased the Chicken of the Sea tuna products. As a result, Plaintiff Cosgrove
19 suffered injury in fact and lost money at the time of purchase. Plaintiff Cosgrove

20 continues to desire to purchase Chicken of the Sea tuna products that are dolphin-

21 safe, and she would purchase such a product manufactured by Defendant if it were

22 possible to determine prior to purchase whether dolphins were harmed by

23 Defendant’s operations. Indeed, Plaintiff Cosgrove regularly visits stores such as Big

24 Lots, Publix, and Walmart, where Defendant’s tuna products are sold, but will be

25 unable to rely upon the dolphin-safe representations and will not be able to determine

26 if Defendant’s products are dolphin-safe when deciding whether to purchase the tuna

27 products in the future.

28                                          - 34 -
                         Second Amended Class Action Complaint
 1        85.   Plaintiff Robert McQuade resides in Bronxville, New York and is a
 2 citizen of New York. Throughout the relevant period, Plaintiff Robert McQuade

 3 routinely was exposed to, saw, and relied upon Defendant’s dolphin-safe

 4 representations by viewing the dolphin-safe mark on the Chicken of the Sea tuna

 5 products including canned tuna in water and tuna in pouches at various stores in

 6 Bronxville, Yonkers, Eastchester and Tuckahoe, New York, including ACME, Shop-

 7 Rite, Stop & Shop, and Costco.      Plaintiff Robert McQuade purchased the tuna
 8 products many times throughout the relevant period. At all relevant times, Plaintiff
 9 Robert McQuade believed the tuna products were dolphin-safe and was unaware that

10 the tuna was not dolphin-safe as represented and was caught using fishing methods

11 that are harmful to dolphins. Had Plaintiff Robert McQuade known the tuna was not

12 dolphin-safe and/or had Defendant not represented that the tuna was dolphin-safe,

13 Plaintiff Robert McQuade would not have purchased the Chicken of the Sea tuna

14 products. As a result, Plaintiff Robert McQuade suffered injury in fact and lost

15 money at the time of purchase. Plaintiff Robert McQuade continues to desire to

16 purchase Chicken of the Sea tuna products that are dolphin-safe, and he would

17 purchase such a product manufactured by Defendant if it were possible to determine

18 prior to purchase whether dolphins were harmed by Defendant’s operations. Indeed,
19 Plaintiff Robert McQuade regularly visits stores such as ACME, Shop-Rite, Stop &

20 Shop, and Costco, where Defendant’s tuna products are sold, but will be unable to

21 rely upon the dolphin-safe representations and will not be able to determine if

22 Defendant’s products are dolphin-safe when deciding whether to purchase the tuna

23 products in the future.

24        86.   Plaintiff Colleen McQuade resides in Bronxville, New York and is a
25 citizen of New York. Throughout the relevant period, Plaintiff Colleen McQuade

26 routinely was exposed to, saw, and relied upon Defendant’s dolphin-safe

27 representations by viewing the dolphin-safe mark on the Chicken of the Sea tuna

28                                         - 35 -
                         Second Amended Class Action Complaint
 1 products, including canned tuna in water and tuna in pouches at various stores in

 2 Bronxville, Yonkers, Eastchester and Tuckahoe, New York, including ACME, Shop-

 3 Rite, Stop & Shop and Costco. Plaintiff Colleen McQuade purchased the tuna

 4 products many times throughout the relevant period. At all relevant times, Plaintiff

 5 Colleen McQuade believed the tuna products were dolphin-safe and was unaware

 6 that the tuna was not dolphin-safe as represented and was caught using fishing

 7 methods that are harmful to dolphins. Had Plaintiff Colleen McQuade known the

 8 tuna was not dolphin-safe and/or had Defendant not represented that the tuna was
 9 dolphin-safe, Plaintiff Colleen McQuade would not have purchased the Chicken of

10 the Sea tuna products. As a result, Plaintiff Colleen McQuade suffered injury in fact

11 and lost money at the time of purchase. Plaintiff Colleen McQuade continues to

12 desire to purchase Chicken of the Sea tuna products that are dolphin-safe, and she

13 would purchase such a product manufactured by Defendant if it were possible to

14 determine prior to purchase whether dolphins were harmed by Defendant’s

15 operations. Indeed, Plaintiff Colleen McQuade regularly visits stores such as ACME,

16 Shop-Rite, Stop & Shop, and Costco, where Defendant’s tuna products are sold, but

17 will be unable to rely upon the dolphin-safe representations and will not be able to

18 determine if Defendant’s products are dolphin-safe when deciding whether to
19 purchase the tuna products in the future.

20        87.   Plaintiff Anthony Luciano resides in Eastchester, New York and is a
21 citizen of New York. Throughout the relevant period, Plaintiff Anthony Luciano

22 routinely was exposed to, saw, and relied upon Defendant’s dolphin-safe

23 representations by viewing the dolphin-safe mark on the Chicken of the Sea tuna

24 products, including canned tuna in water and oil at various stores in Eastchester,

25 Yonkers, Tuckahoe, New Rochelle and the Bronx, New York, including Stop &

26 Shop, Shop Rite, ACME, Foodtown, and Costco.             Plaintiff Anthony Luciano
27 purchased the tuna products many times throughout the relevant period.        At all
28                                         - 36 -
                         Second Amended Class Action Complaint
 1 relevant times, Plaintiff Anthony Luciano believed the tuna products were dolphin-

 2 safe and was unaware that the tuna was not dolphin-safe as represented and was

 3 caught using fishing methods that are harmful to dolphins. Had Plaintiff Anthony

 4 Luciano known the tuna was not dolphin-safe and/or had Defendant not represented

 5 that the tuna was dolphin-safe, Plaintiff Anthony Luciano would not have purchased

 6 the Chicken of the Sea tuna products. As a result, Plaintiff Anthony Luciano suffered

 7 injury in fact and lost money at the time of purchase. Plaintiff Anthony Luciano

 8 continues to desire to purchase Chicken of the Sea tuna products that are dolphin-
 9 safe, and he would purchase such a product manufactured by Defendant if it were

10 possible to determine prior to purchase whether dolphins were harmed by

11 Defendant’s operations. Indeed, Plaintiff Anthony Luciano regularly visits stores

12 such as Stop & Shop, Shop Rite, ACME, Foodtown, and Costco , where Defendant’s

13 tuna products are sold, but will be unable to rely upon the dolphin-safe

14 representations and will not be able to determine if Defendant’s products are dolphin-

15 safe when deciding whether to purchase the tuna products in the future.

16        88.    Plaintiff Lori Luciano resides in Eastchester, New York and is a citizen
17 of New York. Throughout the relevant period, Plaintiff Lori Luciano routinely was

18 exposed to, saw, and relied upon Defendant’s dolphin-safe representations by
19 viewing the dolphin-safe mark on the Chicken of the Sea tuna products, including

20 canned tuna in water and oil at various stores in Eastchester, Yonkers, Tuckahoe,

21 New Rochelle and the Bronx, New York, including Stop & Shop, Shop Rite, ACME,

22 Foodtown, and Costco. Plaintiff Lori Luciano purchased the tuna products many

23 times throughout the relevant period. At all relevant times, Plaintiff Lori Luciano

24 believed the tuna products were dolphin-safe and was unaware that the tuna was not

25 dolphin-safe as represented and was caught using fishing methods that are harmful

26 to dolphins. Had Plaintiff Lori Luciano known the tuna was not dolphin-safe and/or

27 had Defendant not represented that the tuna was dolphin-safe, Plaintiff Lori Luciano

28                                          - 37 -
                         Second Amended Class Action Complaint
 1 would not have purchased the Chicken of the Sea tuna products. As a result, Plaintiff

 2 Lori Luciano suffered injury in fact and lost money at the time of purchase. Plaintiff

 3 Lori Luciano continues to desire to purchase Chicken of the Sea tuna products that

 4 are dolphin-safe, and she would purchase such a product manufactured by Defendant

 5 if it were possible to determine prior to purchase whether dolphins were harmed by

 6 Defendant’s operations. Indeed, Plaintiff Lori Luciano regularly visits stores such as

 7 Stop & Shop, Shop Rite, ACME, Foodtown, and Costco , where Defendant’s tuna

 8 products are sold, but will be unable to rely upon the dolphin-safe representations
 9 and will not be able to determine if Defendant’s products are dolphin-safe when

10 deciding whether to purchase the tuna products in the future.

11        89.    Plaintiff Robert Nugent resides in Staten Island, New York and is a
12 citizen of New York. Throughout the relevant period, Plaintiff Nugent routinely was

13 exposed to, saw, and relied upon Defendant’s dolphin-safe representations by

14 viewing the dolphin-safe mark on the Chicken of the Sea tuna products, including

15 canned tuna in water, at a Stop & Shop, Shop Rite and Key Food in Staten Island,

16 New York. Plaintiff Nugent purchased the tuna products many times throughout the

17 relevant period. At all relevant times, Plaintiff Nugent believed the tuna products

18 were dolphin-safe and was unaware that the tuna was not dolphin-safe as represented
19 and was caught using fishing methods that are harmful to dolphins. Had Plaintiff

20 Nugent known the tuna was not dolphin-safe and/or had Defendant not represented

21 that the tuna was dolphin-safe, Plaintiff Nugent would not have purchased the

22 Chicken of the Sea tuna products. As a result, Plaintiff Nugent suffered injury in fact

23 and lost money at the time of purchase. Plaintiff Nugent continues to desire to

24 purchase Chicken of the Sea tuna products that are dolphin-safe, and he would

25 purchase such a product manufactured by Defendant if it were possible to determine

26 prior to purchase whether dolphins were harmed by Defendant’s operations. Indeed,

27 Plaintiff Nugent regularly visits stores such as Stop & Shop, Shop Rite and Key Food

28                                          - 38 -
                         Second Amended Class Action Complaint
 1 where Defendant’s tuna products are sold, but will be unable to rely upon the dolphin-

 2 safe representations and will not be able to determine if Defendant’s products are

 3 dolphin-safe when deciding whether to purchase the tuna products in the future.

 4        90.    Plaintiff James Borruso resides in Staten Island, New York and is a
 5 citizen of New York. Throughout the relevant period, Plaintiff Borruso routinely

 6 was exposed to, saw, and relied upon Defendant’s dolphin-safe representations by

 7 viewing the dolphin-safe mark on the Chicken of the Sea tuna products, including

 8 canned tuna in water and oil, at a Stop & Shop and Pathmark in Staten Island, New
 9 York. Plaintiff Borruso purchased the tuna products many times throughout the

10 relevant period. At all relevant times, Plaintiff Borruso believed the tuna products

11 were dolphin-safe and was unaware that the tuna was not dolphin-safe as represented

12 and was caught using fishing methods that are harmful to dolphins. Had Plaintiff

13 Borrusso known the tuna was not dolphin-safe and/or had Defendant not represented

14 that the tuna was dolphin-safe, Plaintiff Borrusso would not have purchased the

15 Chicken of the Sea tuna products. As a result, Plaintiff Borruso suffered injury in

16 fact and lost money at the time of purchase. Plaintiff Borruso continues to desire to

17 purchase Chicken of the Sea tuna products that are dolphin-safe, and he would

18 purchase such a product manufactured by Defendant if it were possible to determine
19 prior to purchase whether dolphins were harmed by Defendant’s operations. Indeed,

20 Plaintiff Borruso regularly visits stores such as Stop & Shop and Pathmark, where

21 Defendant’s tuna products are sold, but will be unable to rely upon the dolphin-safe

22 representations and will not be able to determine if Defendant’s products are dolphin-

23 safe when deciding whether to purchase the tuna products in the future.

24        91.    Plaintiff Fidel Jamelo resides in Bronx, New York and is a citizen of
25 New York. Throughout the relevant period, Plaintiff Fidel Jamelo routinely was

26 exposed to, saw, and relied upon Defendant’s dolphin-safe representations by

27 viewing the dolphin-safe mark on the Chicken of the Sea canned tuna products,

28                                          - 39 -
                         Second Amended Class Action Complaint
 1 including canned tuna in water, at a Costco in New Rochelle, New York. Plaintiff

 2 Fidel Jamelo purchased the tuna products many times throughout the relevant period.

 3 At all relevant times, Plaintiff Fidel Jamelo believed the tuna products were dolphin-

 4 safe and was unaware that the tuna was not dolphin-safe as represented and was

 5 caught using fishing methods that are harmful to dolphins. Had Plaintiff Fidel Jamelo

 6 known the tuna was not dolphin-safe and/or had Defendant not represented that the

 7 tuna was dolphin-safe, Plaintiff Fidel Jamelo would not have purchased the Chicken

 8 of the Sea tuna products. As a result, Plaintiff Fidel Jamelo suffered injury in fact
 9 and lost money at the time of purchase. Plaintiff Fidel Jamelo continues to desire to

10 purchase Chicken of the Sea tuna products that are dolphin-safe, and he would

11 purchase such a product manufactured by Defendant if it were possible to determine

12 prior to purchase whether dolphins were harmed by Defendant’s operations. Indeed,

13 Plaintiff Fidel Jamelo regularly visits stores such as Costco, where Defendant’s tuna

14 products are sold, but will be unable to rely upon the dolphin-safe representations

15 and will not be able to determine if Defendant’s products are dolphin-safe when

16 deciding whether to purchase the tuna products in the future.

17        92.    Plaintiff Jocelyn Jamelo resides in Bronx, New York and is a citizen of
18 New York. Throughout the relevant period, Plaintiff Jocelyn Jamelo routinely was
19 exposed to, saw, and relied upon Defendant’s dolphin-safe representations by

20 viewing the dolphin-safe mark on the Chicken of the Sea canned tuna products,

21 including canned tuna in water, at a Costco in New Rochelle, New York. Plaintiff

22 Jocelyn Jamelo purchased the tuna products many times throughout the relevant

23 period. At all relevant times, Plaintiff Jocelyn Jamelo believed the tuna products

24 were dolphin-safe and was unaware that the tuna was not dolphin-safe as represented

25 and was caught using fishing methods that are harmful to dolphins. Had Plaintiff

26 Jocelyn Jamelo known the tuna was not dolphin-safe and/or had Defendant not

27 represented that the tuna was dolphin-safe, Plaintiff Jocelyn Jamelo would not have

28                                          - 40 -
                         Second Amended Class Action Complaint
 1 purchased the Chicken of the Sea tuna products. As a result, Plaintiff Jocelyn Jamelo

 2 suffered injury in fact and lost money at the time of purchase. Plaintiff Jocelyn

 3 Jamelo continues to desire to purchase Chicken of the Sea tuna products that are

 4 dolphin-safe, and she would purchase such a product manufactured by Defendant if

 5 it were possible to determine prior to purchase whether dolphins were harmed by

 6 Defendant’s operations. Indeed, Plaintiff Jocelyn Jamelo regularly visits stores such

 7 as Costco, where Defendant’s tuna products are sold, but will be unable to rely upon

 8 the dolphin-safe representations and will not be able to determine if Defendant’s
 9 products are dolphin-safe when deciding whether to purchase the tuna products in

10 the future.

11        93.    Plaintiff Ken Petrovcik resides in Belvidere, New Jersey, and is a citizen
12 of New Jersey. Throughout the relevant period, Plaintiff Petrovcik routinely was

13 exposed to, saw, and relied upon Defendant’s dolphin-safe representations by

14 viewing the dolphin-safe mark on the Chicken of the Sea canned tuna products,

15 including canned tuna in water, at various stores in Belvidere, New Jersey, including

16 Walmart and Shop-Rite. Plaintiff Petrovcik purchased the tuna products many times

17 throughout the relevant period. At all relevant times, Plaintiff Petrovcik believed the

18 tuna products were dolphin-safe and was unaware that the tuna was not dolphin-safe
19 as represented and was caught using fishing methods that are harmful to dolphins.

20 Had Plaintiff Petrovcik known the tuna was not dolphin-safe and/or had Defendant

21 not represented that the tuna was dolphin-safe, Plaintiff Petrovcik would not have

22 purchased the Chicken of the Sea tuna products. As a result, Plaintiff Petrovcik

23 suffered injury in fact and lost money at the time of purchase. Plaintiff Petrovcik

24 continues to desire to purchase Chicken of the Sea tuna products that are dolphin-

25 safe, and he would purchase such a product manufactured by Defendant if it were

26 possible to determine prior to purchase whether dolphins were harmed by

27 Defendant’s operations. Indeed, Plaintiff Petrovcik regularly visits stores such as

28                                          - 41 -
                         Second Amended Class Action Complaint
 1 Walmart and Shop-Rite, where Defendant’s tuna products are sold, but will be unable

 2 to rely upon the dolphin-safe representations and will not be able to determine if

 3 Defendant’s products are dolphin-safe when deciding whether to purchase the tuna

 4 products in the future.

 5        94.    Plaintiff Avraham Isac Zelig resides in Manalapin, New Jersey, and is a
 6 citizen of New Jersey. Throughout the relevant period, Plaintiff Zelig routinely was

 7 exposed to, saw, and relied upon Defendant’s dolphin-safe representations by

 8 viewing the dolphin-safe mark on the Chicken of the Sea canned tuna products,
 9 including canned tuna in water, at various stores, including Costco in Staten Island,

10 New York and Costco and Shop-Rite in Marlboro, New Jersey.             Plaintiff Zelig
11 purchased the tuna products many times throughout the relevant period.         At all
12 relevant times, Plaintiff Zelig believed the tuna products were dolphin-safe and was

13 unaware that the tuna was not dolphin-safe as represented and was caught using

14 fishing methods that are harmful to dolphins. Had Plaintiff Zelig known the tuna was

15 not dolphin-safe and/or had Defendant not represented that the tuna was dolphin-

16 safe, Plaintiff Zelig would not have purchased the Chicken of the Sea tuna products.

17 As a result, Plaintiff Zelig suffered injury in fact and lost money at the time of

18 purchase. Plaintiff Zelig continues to desire to purchase Chicken of the Sea tuna
19 products that are dolphin-safe, and he would purchase such a product manufactured

20 by Defendant if it were possible to determine prior to purchase whether dolphins

21 were harmed by Defendant’s operations. Indeed, Plaintiff Zelig regularly visits stores

22 such as Costco and Shop-Rite, where Defendant’s tuna products are sold, but will be

23 unable to rely upon the dolphin-safe representations and will not be able to determine

24 if Defendant’s products are dolphin-safe when deciding whether to purchase the tuna

25 products in the future.

26        95.    Plaintiff Amar Mody resides in Jersey City, New Jersey, and is a citizen
27 of New Jersey. Throughout the relevant period, Plaintiff Amar Mody routinely was

28                                          - 42 -
                         Second Amended Class Action Complaint
 1 exposed to, saw, and relied upon Defendant’s dolphin-safe representations by

 2 viewing the dolphin-safe mark on the Chicken of the Sea tuna products, including

 3 canned tuna in water, at various stores in Jersey City, New Jersey, including Shop

 4 Rite and ACME. Plaintiff Amar Mody purchased the tuna products many times

 5 throughout the relevant period. At all relevant times, Plaintiff Amar Mody believed

 6 the tuna products were dolphin-safe and was unaware that the tuna was not dolphin-

 7 safe as represented and was caught using fishing methods that are harmful to

 8 dolphins. Had Plaintiff Amar Mody known the tuna was not dolphin-safe and/or had
 9 Defendant not represented that the tuna was dolphin-safe, Plaintiff Amar Mody

10 would not have purchased the Chicken of the Sea tuna products. As a result, Plaintiff

11 Amar Mody suffered injury in fact and lost money at the time of purchase. Plaintiff

12 Amar Mody continues to desire to purchase Chicken of the Sea tuna products that

13 are dolphin-safe, and he would purchase such a product manufactured by Defendant

14 if it were possible to determine prior to purchase whether dolphins were harmed by

15 Defendant’s operations. Indeed, Plaintiff Amar Mody regularly visits stores such as

16 Shop Rite and ACME, where Defendant’s tuna products are sold, but will be unable

17 to rely upon the dolphin-safe representations and will not be able to determine if

18 Defendant’s products are dolphin-safe when deciding whether to purchase the tuna
19 products in the future.

20        96.   Plaintiff Heena Mody resides in Jersey City, New Jersey, and is a citizen
21 of New Jersey. Throughout the relevant period, Plaintiff Heena Mody routinely was

22 exposed to, saw, and relied upon Defendant’s dolphin-safe representations by

23 viewing the dolphin-safe mark on the Chicken of the Sea tuna products, including

24 canned tuna in water, at various stores in Jersey City, New Jersey, including Shop

25 Rite and ACME. Plaintiff Heena Mody purchased the tuna products many times

26 throughout the relevant period. At all relevant times, Plaintiff Heena Mody believed

27 the tuna products were dolphin-safe and was unaware that the tuna was not dolphin-

28                                         - 43 -
                         Second Amended Class Action Complaint
 1 safe as represented and was caught using fishing methods that are harmful to

 2 dolphins. Had Plaintiff Heena Mody known the tuna was not dolphin-safe and/or

 3 had Defendant not represented that the tuna was dolphin-safe, Plaintiff Heena Mody

 4 would not have purchased the Chicken of the Sea tuna products. As a result, Plaintiff

 5 Heena Mody suffered injury in fact and lost money at the time of purchase. Plaintiff

 6 Heena Mody continues to desire to purchase Chicken of the Sea tuna products that

 7 are dolphin-safe, and she would purchase such a product manufactured by Defendant

 8 if it were possible to determine prior to purchase whether dolphins were harmed by
 9 Defendant’s practices. Indeed, Plaintiff Heena Mody regularly visits stores such as

10 Shop Rite and ACME, where Defendant’s tuna products are sold, but will be unable

11 to rely upon the dolphin-safe representations and will not be able to determine if

12 Defendant’s products are dolphin-safe when deciding whether to purchase the tuna

13 products in the future.

14        97.    Plaintiff Megan Kiihne resides in Winona, Minnesota and is a citizen of
15 Minnesota. Throughout the relevant period, Plaintiff Kiihne routinely was exposed

16 to, saw, and relied upon Defendant’s dolphin-safe representations by viewing the

17 dolphin-safe mark on the Chicken of the Sea canned tuna in water and tuna in

18 pouches at various stores in Winona, Minnesota, including Walmart and Midtown
19 Foods. Plaintiff Kiihne purchased the tuna products many times throughout the

20 relevant period. At all relevant times, Plaintiff Kiihne believed the tuna products

21 were dolphin-safe and was unaware that the tuna was not dolphin-safe as represented

22 and was caught using fishing methods that are harmful to dolphins. Had Plaintiff

23 Kiihne known the tuna was not dolphin-safe and/or had Defendant not represented

24 that the tuna was dolphin-safe, Plaintiff Kiihne would not have purchased the

25 Chicken of the Sea tuna products. As a result, Plaintiff Kiihne suffered injury in fact

26 and lost money at the time of purchase. Plaintiff Kiihne continues to desire to

27 purchase Chicken of the Sea tuna products that are dolphin-safe, and she would

28                                          - 44 -
                         Second Amended Class Action Complaint
 1 purchase such a product manufactured by Defendant if it were possible to determine

 2 prior to purchase whether dolphins were harmed by Defendant’s operations. Indeed,

 3 Plaintiff Kiihne regularly visits stores such as Walmart and Midtown Foods, where

 4 Defendant’s tuna products are sold, but will be unable to rely upon the dolphin-safe

 5 representations and will not be able to determine if Defendant’s products are dolphin-

 6 safe when deciding whether to purchase the tuna products in the future.

 7          98.   Defendant Tri-Union Seafoods LLC, dba Chicken of the Sea
 8 International, Inc., is a limited liability company organized, existing, and doing
 9 business under the laws of the State of California, with its headquarters and principal

10 place of business located in San Diego, California, and is a citizen of California.

11 Chicken of the Sea operates its tuna processing facility in Lyons, Georgia. During

12 the time period relevant to Plaintiffs’ claims, Chicken of the Sea produced and sold

13 canned tuna and tuna pouches throughout the United States and its territories; sold

14 canned tuna and tuna pouches to Plaintiffs and others in the United States; and

15 engaged in the false, misleading, and deceptive advertising alleged in this Complaint.

16                        CLASS DEFINITION AND ALLEGATIONS
17          99.   Plaintiffs bring this action on behalf of themselves and all other
18 similarly situated consumers pursuant to Rules 23(a), (b)(2), (b)(3), and (c)(4) of the
19 Federal Rules of Civil Procedure and seek certification of the following Classes:9

20                Nationwide Class
                  All consumers who, within the applicable statute of
21                limitations period until the date notice is disseminated,
                  purchased the tuna products in the United States.
22
                  Excluded from this Class are Defendant and its officers,
23                directors, employees and those who purchased the tuna
                  products for the purpose of resale.
24

25

26
     9
         For ease of reference, the Nationwide Class and state-only classes alleged herein
27 may sometimes be referred to as the “Class” or the “Classes.”

28                                           - 45 -
                           Second Amended Class Action Complaint
 1         100. Alternatively, Plaintiffs Duggan and Myers seek certification of the
 2 following California-Only Class:

 3              California-Only Class
                All California consumers who within the applicable statute
 4              of limitations period until the date notice is disseminated,
                purchased the tuna products.
 5
                Excluded from this Class are Defendant and its officers,
 6              directors and employees, and those who purchased the tuna
                products for the purpose of resale.
 7

 8         101. In addition, Plaintiff Cosgrove seeks certification of the following
 9 Florida-Only Class:

10              Florida-Only Class
                All Florida consumers who within the applicable statute of
11              limitations period until the date notice is disseminated,
                purchased the tuna products.
12
                Excluded from this Class are Defendant and its officers,
13              directors and employees, and those who purchased the tuna
                products for the purpose of resale.
14
           102. In addition, Plaintiffs Robert and Colleen McQuade, Plaintiffs Anthony
15
     and Lori Luciano, Plaintiffs Fidel and Jocelyn Jamelo, and Plaintiffs Borruso and
16
     Nugent seek certification of the following New York-Only Class:
17
                New York-Only Class
18              All New York consumers who within the applicable statute
                of limitations period until the date notice is disseminated,
19              purchased the tuna products.
20              Excluded from this Class are Defendant and its officers,
                directors and employees, and those who purchased the tuna
21              products for the purpose of resale.
22
           103. In addition, Plaintiffs Amar and Heena Mody and Plaintiffs Zelig and
23
     Petrovcik seek certification of the following New Jersey-Only Class:
24
                New Jersey-Only Class
25              All New Jersey consumers who within the applicable statute
                of limitations period until the date notice is disseminated,
26              purchased the tuna products.
27

28                                          - 46 -
                         Second Amended Class Action Complaint
                 Excluded from this Class are Defendant and its officers,
 1               directors and employees, and those who purchased the tuna
                 products for the purpose of resale.
 2

 3         104. In addition, Plaintiff Kiihne seeks certification of the following
 4 Minnesota-Only Class:

 5               Minnesota-Only Class
                 All Minnesota consumers who within the applicable statute
 6               of limitations period until the date notice is disseminated,
                 purchased the tuna products.
 7
                 Excluded from this Class are Defendant and its officers,
 8               directors and employees, and those who purchased the tuna
                 products for the purpose of resale.
 9
           105. Numerosity. The members of the Classes are so numerous that their
10
     joinder is impracticable. Plaintiffs are informed and believe that the proposed
11
     Classes contain thousands of purchasers of the tuna products who have been damaged
12
     by Defendant’s conduct as alleged herein. The precise number of Class members is
13
     unknown to Plaintiffs.
14
           106. Existence and Predominance of Common Questions of Law and
15
     Fact. This action involves common questions of law and fact, which predominate
16
     over any questions affecting individual Class members. These common legal and
17
     factual questions include, but are not limited to, the following:
18
                  a.     whether Defendant’s dolphin-safe representations are false,
19
     misleading, or objectively reasonably likely to deceive;
20
                  b.     whether Defendant failed to comply with traceability and
21
     verification requirements;
22
                  c.     whether Defendant engaged in fishing practices that harmed
23
     dolphins;
24
                  d.     whether Defendant’s alleged conduct is unlawful;
25
                  e.     whether the alleged conduct constitutes violations of the laws
26
     asserted;
27

28                                            - 47 -
                           Second Amended Class Action Complaint
 1                f.    whether Defendant engaged in false, misleading and/or deceptive
 2 advertising;

 3                g.    whether the statements made or facts omitted were material; that
 4 is, whether they had a natural tendency to influence, or were capable of influencing,

 5 a person to part with money or property;

 6                h.    what is the measure and amount of damages suffered by Plaintiffs
 7 and Class Members, and whether Plaintiffs and the Class are entitled to punitive

 8 damages; and
 9                i.    whether Plaintiffs and Class members are entitled to appropriate
10 equitable remedies, including damages, restitution, corrective advertising, and

11 injunctive relief.

12        107. Typicality. Plaintiffs’ claims are typical of the claims of the members
13 of the Classes because, inter alia, all Class members were injured through the

14 uniform misconduct described above. Plaintiffs are also advancing the same claims

15 and legal theories on behalf of themselves and all Class members.

16        108. Adequacy of Representation. Plaintiffs will fairly and adequately
17 protect the interests of Class members. Plaintiffs have retained counsel experienced

18 in complex consumer class action litigation, and Plaintiffs intend to prosecute this
19 action vigorously. Plaintiffs have no adverse or antagonistic interests to those of the

20 Classes.

21        109. Superiority. A class action is superior to all other available means for
22 the fair and efficient adjudication of this controversy. The damages or other financial

23 detriment suffered by individual Class members is relatively small compared to the

24 burden and expense that would be entailed by individual litigation of their claims

25 against Defendant. It would thus be virtually impossible for members of the Classes,

26 on an individual basis, to obtain effective redress for the wrongs done to them.

27 Furthermore, even if Class members could afford such individualized litigation, the

28                                          - 48 -
                         Second Amended Class Action Complaint
 1 court system could not.       Individualized litigation would create the danger of
 2 inconsistent or contradictory judgments arising from the same set of facts.

 3 Individualized litigation would also increase the delay and expense to all parties and

 4 the court system from the issues raised by this action. By contrast, the class action

 5 device provides the benefits of adjudication of these issues in a single proceeding,

 6 economies of scale, and comprehensive supervision by a single court, and presents

 7 no unusual management difficulties under the circumstances here.

 8        110. Plaintiffs seek preliminary and permanent injunctive and equitable relief
 9 on behalf of the entire Classes, on grounds generally applicable to the entire Classes,

10 to enjoin and prevent Defendant from engaging in the acts described and requiring

11 Defendant to provide full restitution to Plaintiff and Class members.

12        111. Unless a Class is certified, Defendant will retain monies received as a
13 result of its conduct that were taken from Plaintiffs and Class members.

14        112. Unless an injunction is issued, Defendant will continue to commit the
15 violations alleged, and the members of the Classes and the general public will

16 continue to be deceived and not know whether the dolphin-safe representations

17 and/or sustainable fishing methods representations are true or if the tuna products

18 continue to contain tuna caught using fishing methods that are harmful to dolphins.
19        113. Likewise, particular issues under Rule 23(c)(4) are appropriate for
20 certification because such claims present only particular, common issues, the

21 resolution of which would advance the disposition of this matter and the parties'

22 interests therein. Such particular issues include, but are not limited to: (a) whether

23 Defendant marketed and sold its tuna products as “Dolphin Safe” and sustainably

24 sourced when they were not; (b) whether Defendant’s conduct was unlawful, unfair,

25 or fraudulent in violation of state consumer protections law; (c) whether Defendant’s

26 misrepresentations would deceive a reasonable consumer; (d) whether Defendant has

27 been unjustly enriched; (e) whether Defendant failed to comply with federal law in

28                                          - 49 -
                         Second Amended Class Action Complaint
 1 branding its tuna products “Dolphin Safe”; and (f) whether Defendant’s

 2 misrepresentations regarding its tuna products would be material to a reasonable

 3 consumer.

 4
                                       COUNT I –
 5         Violation of California Business & Professions Code §§17200, et seq.
                 (On Behalf of the Nationwide or California-Only Class)
 6
           114. Plaintiffs repeat and re-allege the allegations contained in paragraphs 1-
 7
     113 above, as if fully set forth herein.
 8
           115. Plaintiffs bring this claim individually and on behalf of the Nationwide
 9
     or California-Only Classes.
10
           116. The Unfair Competition Law, Business & Professions Code §§17200,
11
     et seq. (“UCL”) prohibits any “unlawful,” “fraudulent,” or “unfair” business act or
12
     practice and any false or misleading advertising.       More specifically, the UCL
13
     provides, in pertinent part: “Unfair competition shall mean and include unlawful,
14
     unfair, or fraudulent business act or practice and unfair, deceptive, untrue or
15
     misleading advertising . . . .”
16
           117. Unlawful Business Practices: In the course of conducting business,
17
     Defendant committed “unlawful” business practices in violation of the UCL by, inter
18
     alia, making the dolphin-safe representations and sustainable fishing methods
19
     representations, and using the MSC logo, which are false, misleading, and/or
20
     deceptive (which also constitute advertising within the meaning of §17200; failing to
21
     comply with traceability and verification requirements, as set forth more fully herein;
22
     and violating California Civil Code §§1572, 1573, 1709, and 1711; the California
23
     Legal Remedies Act, California Civil Code §§1750, et seq.; California Business &
24
     Professions Code §§17200, et seq. and 17500, et seq., and 16 U.S.C. §1385.
25
           118. Plaintiffs reserve the right to allege other violations of law, which
26
     constitute other unlawful business acts or practices. Such conduct is ongoing and
27

28                                              - 50 -
                           Second Amended Class Action Complaint
 1 continues to this date.

 2         119. Unfair Business Practices: In the course of conducting business,
 3 Defendant committed “unfair” business acts or practices by, inter alia, making the

 4 dolphin-safe representations and sustainable fishing method representations, and

 5 using the MSC logo, which are false, misleading, and/or deceptive (which also

 6 constitute advertising within the meaning of §17200), and failing to comply with

 7 traceability and verification requirements, as set forth more fully herein. There is no

 8 societal benefit from false advertising, only harm. While Plaintiffs and the public at
 9 large were and continue to be harmed, Defendant has been unjustly enriched by its

10 false, misleading, and/or deceptive representations as it unfairly enticed Plaintiffs and

11 Class members to purchase its tuna products instead of similar tuna products sold by

12 other manufacturers that were dolphin-safe, sustainably caught, stored separately

13 from non-dolphin-safe tuna, traceable, and verified.           Because the utility of
14 Defendant’s conduct (zero) is outweighed by the gravity of harm to Plaintiffs,

15 consumers, and the competitive market, Defendant’s conduct is “unfair” having

16 offended an established public policy embodied in, among other things, 16 U.S.C.

17 §1385, where Congress expressly found that it is the policy of the United States to

18 protect the dolphin population and that “consumers would like to know if the tuna
19 they purchase is falsely labeled as to the effect of the harvesting of the tuna on

20 dolphins.” 16 U.S.C. §§1385(b)(2)-(3).

21         120. Defendant also engaged in immoral, unethical, oppressive, and
22 unscrupulous activities that are substantially injurious to the public at large.

23         121. There were reasonably available alternatives to further Defendant’s
24 legitimate business interests, other than the conduct described herein.

25         122. Fraudulent Business Practices: In the course of conducting business,
26 Defendant committed “fraudulent business act[s] or practices” and deceptive or

27 misleading advertising by, inter alia, making the dolphin-safe representations and

28                                           - 51 -
                          Second Amended Class Action Complaint
 1 sustainable fishing methods representations, and using the MSC logo, which are

 2 false, misleading, and/or deceptive to reasonable consumers, and by failing to comply

 3 with traceability and verification requirements, regarding the tuna products as set

 4 forth more fully herein.

 5        123. Defendant’s actions, claims, and misleading statements, as more fully
 6 set forth above, are misleading and/or likely to deceive the consuming public within

 7 the meaning of Business & Professions Code §17200, et seq.

 8        124. Plaintiffs relied on Defendant’s dolphin-safe representations and
 9 Defendant’s compliance with traceability and verification requirements and were in

10 fact injured as a result of those false, misleading, and deceptive representations and

11 by Defendant’s failure to comply with traceability and verification requirements.

12        125. As alleged herein, Plaintiffs have suffered injury in fact and lost money
13 or property at the time of purchase as a result of Defendant’s conduct because they

14 were exposed to and purchased Defendant’s tuna products in reliance on the dolphin-

15 safe representations, sustainable fishing methods representations, and Defendant’s

16 compliance with tracing and verification requirements, but did not receive tuna

17 products that contain tuna caught using fishing methods that do not harm dolphins.

18        126. Unless restrained and enjoined, Defendant will continue to engage in
19 the above described conduct. Accordingly, injunctive relief is appropriate.

20        127. Plaintiffs, on behalf of themselves, all others similarly situated, and the
21 general public, seek declaratory relief and an injunction prohibiting Defendant from

22 continuing such practices, corrective advertising, restitution of all money obtained

23 from Plaintiffs and the members of the Classes collected as a result of unfair

24 competition, and all other relief this Court deems appropriate, consistent with

25 Business & Professions Code §17203.

26

27

28                                          - 52 -
                         Second Amended Class Action Complaint
 1                                     COUNT II –
      Violations of the Consumers Legal Remedies Act – Cal. Civ. Code §§ 1750 et
 2                                         seq.
                         (On Behalf of the California-Only Class)
 3
           128. Plaintiffs Duggan and Myers (the “California Plaintiffs”) repeat and
 4
     incorporate by reference the allegations contained in the paragraphs 1 through 113
 5
     above as if fully set forth herein.
 6
           129. The California Plaintiffs bring this claim individually and on behalf of
 7
     the California-Only Class.
 8
           130. This cause of action is brought pursuant to the Consumers Legal
 9
     Remedies Act, California Civil Code §§1750, et seq. (the “CLRA”).
10
           131. The California Plaintiffs are consumers as defined by California Civil
11
     Code § 1761(d). The tuna products are “goods” within the meaning of the CLRA.
12
           132. Defendant violated and continues to violate the CLRA by engaging in
13
     the following practices proscribed by California Civil Code §1770(a) in transactions
14
     with the California Plaintiffs and the California-Only Class which were intended to
15
     result in, and did result in, the sale of the tuna products:
16
               (5)    Representing that [the tuna products have] . . . characteristics, . . .
17
                      uses [and] benefits . . . which [they do] not have . . . .
18
                                                 *      * *
19
               (7)    Representing that [the tuna products] are of a particular standard,
20
                      quality, or grade … if they are of another.
21
           133. Pursuant to California Civil Code §1782(d), the California Plaintiffs and
22
     the California-Only Class seek a Court Order declaring Defendant to be in violation
23
     of the CLRA, enjoining the above-described wrongful acts and practices of
24
     Defendant, and ordering restitution and disgorgement.
25
           134. Pursuant to §1782 of the CLRA, the California Plaintiffs notified
26
     Defendant in writing by certified mail of the particular violations of §1770 of the
27

28                                             - 53 -
                           Second Amended Class Action Complaint
 1 CLRA and demanded that Defendant rectify the problems associated with the actions

 2 detailed above and give notice to all affected consumers of Defendant’s intent to so

 3 act.

 4         135. Defendant failed to rectify or agree to rectify the problems associated
 5 with the actions detailed above and give notice to all affected consumers within 30

 6 days of the date of written notice pursuant to §1782 of the CLRA.            Thus, the
 7 California Plaintiffs further seek actual, punitive, and statutory damages as

 8 appropriate.
 9                                   COUNT III –
       Violation of Florida Deceptive and Unfair Trade Practices Act – Fla. Stat.
10                                 §§501.201, et seq.
                         (On Behalf of the Florida-Only Class)
11
           136. Plaintiff Cosgrove repeats and incorporates by reference the allegations
12
     contained in the paragraphs 1 through 113 above as if fully set forth herein.
13
           137. Plaintiff Cosgrove brings this claim individually and on behalf of the
14
     Florida-Only Class.
15
           138. This cause of action is brought pursuant to the Florida Deceptive and
16
     Unfair Trade Practices Act, §§501.201, et seq., Fla. Stat. (“FDUTPA”). The stated
17
     purpose of FDUTPA is to “protect the consuming public . . . from those who engage
18
     in unfair methods of competition, or unconscionable, deceptive, or unfair acts or
19
     practices in the conduct of any trade or commerce.” §501.202(2), Fla. Stat.
20
           139. Plaintiff Cosgrove and the Florida-Only Class are consumers as defined
21
     by §501.203, Fla. Stat. The tuna products are goods within the meaning of FDUTPA.
22
     Defendant is engaged in trade or commerce within the meaning of FDUTPA.
23
           140. Florida Statute §501.204(1) declares unlawful “[u]nfair methods of
24
     competition, unconscionable acts or practices, and unfair or deceptive acts or
25
     practices in the conduct of any trade or commerce.” FDUTPA also prohibits false
26
     and misleading advertising.
27

28                                           - 54 -
                           Second Amended Class Action Complaint
 1        141. Florida Statute §501.204(2) states that “due consideration and great
 2 weight shall be given to the interpretations of the Federal Trade Commission and the

 3 federal courts relating to [section] 5(a)(1) of the Federal Trade Commission Act.”

 4 Defendant’s unfair and deceptive practices are likely to mislead – and have misled –

 5 consumers acting reasonably in the circumstances, and violate §500.04, Fla. Stat.,

 6 and 21 U.S.C. §343.

 7        142. Plaintiff Cosgrove and the Florida-Only Class have been substantially
 8 injured and aggrieved by Defendant’s unfair and deceptive practices and acts of false
 9 advertising in that they paid for tuna products that were not dolphin-safe and/or

10 sustainably caught as represented. The harm suffered by Plaintiff Cosgrove and

11 Florida consumers was directly and proximately caused by the deceptive, misleading,

12 and unfair practices of Defendant, as more fully described herein.

13        143. Pursuant to §§501.211(2) and 501.2105, Fla. Stat., Plaintiff Cosgrove
14 and Florida consumers seek damages, injunctive relief, attorneys’ fees and costs

15 against Defendant.

16                                    COUNT IV
                Violations of the New York General Business Law § 349
17                      (On Behalf of the New York-Only Class)
18        144. Plaintiffs Robert and Colleen McQuade, Plaintiffs Anthony and Lori
19 Luciano, Plaintiffs Fidel and Jocelyn Jamelo, and Plaintiffs Borruso and Nugent (the

20 “New York Plaintiffs”) repeat and incorporate by reference the allegations contained

21 in the paragraphs 1 through 113 above as if fully set forth herein.

22        145. The New York Plaintiffs bring this claim individually and on behalf of
23 the New York-Only Class.

24        146. Defendant’s actions alleged herein constitute unlawful, unfair, and
25 deceptive business practices. Those actions include misrepresenting that the tuna

26 products are “Dolphin Safe” when they are not.

27

28                                          - 55 -
                         Second Amended Class Action Complaint
 1        147. Defendant’s conduct constitutes acts, uses and/or employment by
 2 Defendant or its agents or employees of deception, fraud, unconscionable and unfair

 3 commercial practices, false pretenses, false promises, misrepresentations and/or the

 4 knowing concealment, suppression, or omission of material facts with the intent that

 5 others rely upon such concealment, suppression or omission, in connection with the

 6 sale or advertisement of goods in violation of §349 of New York’s General Business

 7 Law.

 8        148. Defendant’s deceptive conduct was generally directed at the consuming
 9 public.

10        149. Defendant’s unfair and deceptive trade acts and practices in violation of
11 §349 of New York’s General Business Law have directly, foreseeably, and

12 proximately caused damages and injury to the New York Plaintiffs and other

13 members of the New York-Only Class.

14        150. Defendant’s deceptive conduct has caused harm to New York-Only
15 Class members in that they purchased the tuna products when they otherwise would

16 not have absent Defendant’s deceptive conduct.

17        151. Defendant’s violations of §349 of New York’s General Business Law
18 threaten additional injury to the New York-Only Class members if the violations
19 continue.

20        152. The New York Plaintiffs, on their own behalf and on behalf of the New
21 York-Only Class, seek damages, injunctive relief, including an order enjoining

22 Defendant’s §349 violations alleged herein, and court costs and attorneys’ fees,

23 pursuant to NY Gen. Bus. Law §349.

24                                    COUNT V
      Violation of the New Jersey Consumer Fraud Act, N.J. Stat -- §§56:8-2.10
25                     (On Behalf of the New Jersey-Only Class)
26        153. Plaintiffs Amar and Heena Mody and Plaintiffs Zelig and Petrovcik (the
27 “New Jersey Plaintiffs”) repeat and incorporate by reference the allegations

28                                         - 56 -
                        Second Amended Class Action Complaint
 1 contained in paragraphs 1 through 113 above as if fully set forth herein.

 2         154. Defendant’s tuna product packaging constitutes an “advertisement”
 3 within the meaning of §56-8-1(a) of the New Jersey Fraud Act, as it is an attempt by

 4 publication, dissemination, solicitation, indorsement, or circulation to induce

 5 consumers to acquire an interest in Defendant’s merchandise.

 6         155. Defendant’s tuna products constitute “merchandise” within the meaning
 7 of §56-8-1(c), as they are directly or indirectly offered to the public for sale and fall

 8 within one of the statutory categories of objects, wares, goods, commodities,
 9 services, or “anything.”

10         156. Defendant’s tuna products are misrepresented within the meaning of
11 §56:8-2.10, as the descriptions of said products are misleading, the descriptions omit

12 information in ways that render the description false or misleading, and/or the

13 descriptions represent the merchandise as having qualities they do not have.

14         157. Specifically, Defendant has violated, and continues to violate, the New
15 Jersey Fraud Act by representing that its tuna products are “Dolphin Safe” when they

16 are not.

17         158. The New Jersey Plaintiffs, on their own behalf, and on behalf of the
18 New Jersey-Only Class members, suffered an ascertainable loss of money by their
19 purchase of falsely advertised consumer products worth less than they paid, and seek

20 damages, injunctive relief, including an order enjoining Defendant’s violations of the

21 New Jersey Consumer Fraud Act alleged herein, and court costs and attorneys’ fees.

22                                      COUNT VI
        Violation of the Minnesota Prevention of Consumer Fraud Act (Unlawful
23       Practices) – Minn. Stat. §325F.68, et seq. and Minn. Stat. §8.31, et seq.
                         (On Behalf of the Minnesota-Only Class)
24
           159. Plaintiff Kiihne repeats and incorporates by reference the allegations
25
     contained in the paragraphs 1 through 113 above as if fully set forth herein.
26
           160. Plaintiff Kiihne brings this claim individually and on behalf of the
27

28                                           - 57 -
                          Second Amended Class Action Complaint
 1 Minnesota-Only Class.

 2         161. This cause of action is brought pursuant to the Minnesota Prevention of
 3 Consumer Fraud Act (Unlawful Practices), Minn. Stat. §325F.68, et seq. and Minn.

 4 Stat. §8.31, et seq. (“MCFA”).

 5         162. The tuna products Defendant sold are “merchandise” as defined in
 6 Minn. Stat. §325F.68 and Defendant is a “person” as defined in Minn. Stat. §325F.68.

 7         163. The MCFA prohibits “[t]he act, use, or employment by any person of
 8 any fraud, false pretense, false promise, misrepresentation, misleading statement or
 9 deceptive practice, with the intent that others rely thereon in connection with the sale

10 of any merchandise, whether or not any person has in fact been misled, deceived, or

11 damaged thereby . . . .” Minn. Stat. §325F.69(1).

12         164. Defendant engaged in unlawful practices, misrepresentations, and the
13 concealment, suppression, and omission of material facts with respect to the sale and

14 advertisement of merchandise in violation of the MCFA in at least the following

15 ways:

16            (a)    Deceptively representing to Plaintiff Kiihne and the Minnesota-Only
17     Class that its tuna products were dolphin-safe, packaged from tuna caught using
18     sustainable fishing methods, and traceable and verifiable;
19            (b)    Falsely promising Defendant’s tuna products were dolphin-safe,
20     packaged from tuna caught using sustainable fishing methods, and traceable and
21     verifiable;
22            (c)    Failing to warn or disclose to consumers, including Plaintiff Kiihne
23     and the Minnesota-Only Class that its tuna products were not dolphin-safe, were
24     not packaged from tuna caught using sustainable fishing methods, and were not
25     traceable and verifiable;
26            (d)     Failing to reveal a material fact – that its tuna products were not
27     dolphin-safe, were not packaged from tuna caught using sustainable fishing
28                                           - 58 -
                          Second Amended Class Action Complaint
 1      methods, and were not traceable and verifiable; and
 2            (e)     Making a misrepresentation of material fact or statement of fact
 3      material to the transaction – i.e., that its tuna products were not dolphin-safe, were
 4      not packaged from tuna caught using sustainable fishing methods, and were not
 5      traceable and verifiable – such that a person reasonably believed Defendant’s tuna
 6      products had such characteristics when they did not.
 7         165. That Plaintiff Kiihne and the Minnesota-Only Class believed they were
 8 purchasing dolphin-safe tuna caught from sustainable fishing methods with the
 9 ability of Defendant to trace and verify its dolphin-safe quality when these

10 representations were not true were material facts and would be material to a

11 reasonable person.

12         166. As a direct and proximate result of Defendant’s violation of the MCFA,
13 Plaintiff Kiihne and the Minnesota-Only Class have suffered and continue to suffer

14 ascertainable loss in the form of money in that they paid for tuna products that were

15 not dolphin-safe and/or sustainably caught as represented, as more fully described

16 herein.

17         167. Plaintiff Kiihne seeks relief under Minn. Stat. §8.31, including, but not
18 limited to, damages and attorneys’ fees.
19

20                                    COUNT VII –
          Violation of the Minnesota Prevention of Consumer Fraud Act (False
21              Statement in Advertising) – Minn. Stat. §§325F.67, et seq.
                         (On Behalf of the Minnesota-Only Class)
22
           168. Plaintiff Kiihne repeats and incorporates by reference the allegations
23
     contained in the paragraphs 1 through 113 above as if fully set forth herein.
24
           169. Plaintiff Kiihne brings this claim individually and on behalf of the
25
     Minnesota-Only Class.
26
           170. The tuna products Defendant sold are “merchandise” as defined in
27

28                                            - 59 -
                           Second Amended Class Action Complaint
 1 Minn. Stat. §325F.68 and Defendant is a “person” as defined in Minn. Stat. §325F.68.

 2         171. Defendant made materially misleading and deceptive statements to
 3 consumers about its tuna products as being dolphin-safe and/or sustainably caught.

 4         172. This advertising was and continues to be deceptive and misleading
 5 because Defendant’s tuna products are neither dolphin-safe nor sustainably caught.

 6         173. Defendant had superior knowledge and bargaining power in its
 7 transactions with consumers and misrepresented its tuna products as being dolphin-

 8 safe and/or sustainably caught to induce consumers to purchase Defendant’s tuna
 9 products.    These facts are material because reasonable consumers, like Plaintiff
10 Kiihne would have paid less or, more likely, not purchased the tuna products at all if

11 they had known the products were not dolphin-safe and/or sustainably caught.

12         174. Plaintiff Kiihne and the Minnesota-Only Class seek an order requiring
13 Defendant to disgorge all ill-gotten gains and provide full restitution of all monies it

14 wrongfully obtained from Plaintiff Kiihne and the Minnesota-Only Class through its

15 false and deceptive advertising of its tuna products.

16         175. Plaintiff Kiihne and the Minnesota-Only Class also seek an award of
17 damages and attorneys’ fees for violations of Minn. Stat. §325F.67 pursuant to Minn.

18 Stat. §8.31, subd. 3a.
19                                   COUNT VIII –
       Violation of the Minnesota Uniform Deceptive Trade Practices Act – Minn.
20                               Stat. §§325D.43, et seq.
                        (On Behalf of the Minnesota-Only Class)
21
           176. Plaintiff Kiihne repeats and incorporates by reference the allegations
22
     contained in the paragraphs 1 through 113 above as if fully set forth herein.
23
           177. Plaintiff Kiihne brings this claim individually and on behalf of the
24
     Minnesota-Only Class.
25
           178. This claim is brought under the Minnesota Uniform Deceptive Trade
26
     Practices Act, Minn. Stat. §§325D.43, et seq. (the “MDTPA”)
27

28                                           - 60 -
                            Second Amended Class Action Complaint
 1        179. Defendant is a “person” as defined in the MDTPA.
 2        180. Under the MDTPA, a person engages in a deceptive trade practice when
 3 in the course of business, vocation, or occupation, the person:

 4           (a) “[R]epresents that goods or services have sponsorship, approval,
 5     characteristics, ingredients, uses, benefits, or quantities that they do not have or
 6     that a person has a sponsorship, approval, status, affiliation, or connection that the
 7     person does not have”;
 8           (b) “[R]epresents that goods or services are of a particular standard,
 9     quality, or grade, or that goods are of a particular style or model, if they are of
10     another”; and
11           (c) “[A]dvertises goods or services with intent not to sell them as
12     advertised.” (Minn. Stat. §325D.44 (5)(7)(9)).
13        181. Defendant violated these provisions of the MDTPA by:
14           (a) Deceptively representing to Plaintiff Kiihne and the Minnesota-Only
15     Class that the tuna products were dolphin-safe and/or sustainably caught;
16           (b) Falsely advertising the tuna products as dolphin-safe and/or
17     sustainably caught;
18           (c) Failing to warn or disclose to consumers, including Plaintiff Kiihne
19     and the Minnesota-Only Class, that the tuna products were not dolphin-safe nor
20     sustainably caught contrary to Defendant’s representations;
21           (d) Failing to reveal a material fact – that Defendant’s tuna products were
22     neither dolphin-safe nor sustainably caught as represented – the omission of which
23     tends to mislead or deceive consumers, and which fact could not reasonably be
24     known by consumers; and
25           (e) Making a representation of fact or statement of fact material to the
26     transaction – i.e., that Defendant’s tuna products were dolphin-safe and/or
27     sustainably caught – such that a person reasonably believed they were when they
28                                           - 61 -
                          Second Amended Class Action Complaint
 1     were not.
 2        182. Plaintiff Kiihne and the Minnesota-Only Class believed they were
 3 purchasing dolphin-safe and sustainably caught tuna products when they were not.

 4 These were material facts and would be material to a reasonable person.

 5        183. The above unlawful and deceptive acts and practices by Defendant were
 6 immoral, unethical, oppressive, and unscrupulous. These acts caused substantial

 7 injury to consumers that the consumers could not reasonably avoid; this substantial

 8 injury outweighed any benefits to consumers or to competition.
 9        184. As a direct and proximate result of Defendant’s violation of the
10 MDTPA, Plaintiff Kiihne and the Minnesota-Only Class have suffered and continue

11 to suffer ascertainable loss in the form of money.

12        185.     Pursuant to Minn. Stat. §325D.45, Plaintiff Kiihne seeks individually
13 and on behalf of all others similarly situated, all available remedies under law,

14 including, but not limited to, actual damages, costs, and attorneys’ fees.

15
                                       COUNT IX
16                          Unjust Enrichment/Quasi-Contract
17        186. Plaintiffs repeat and incorporate by reference the allegations contained
18 in the paragraphs 1 through 113 above as if fully set forth herein.
19        187. Plaintiffs and Class members conferred a benefit on Defendant by
20 purchasing the tuna products.

21        188.     Defendant appreciated and/or realized the benefits in the amount of the
22 purchase price it earned from sales of the tuna products to Plaintiff and Class

23 members or, at a minimum, the difference between the price it was able to charge

24 Plaintiffs and Class members for the tuna products with the dolphin-safe

25 representations and sustainable fishing method representations and the price it would

26 have been able to charge absent the same.

27

28                                           - 62 -
                           Second Amended Class Action Complaint
 1        189. Defendant has profited from its unlawful, unfair, false, misleading, and
 2 deceptive practices and advertising at the expense of Plaintiffs and Class members,

 3 under circumstances in which it would be unjust for Defendant to be permitted to

 4 retain the benefit.

 5        190. Plaintiffs do not have an adequate remedy at law against Defendant.
 6        191. Plaintiffs and Class members are entitled to restitution of all monies paid
 7 for the tuna products or, at a minimum, the premium paid for the tuna products.

 8                               PRAYER FOR RELIEF
 9 Wherefore, Plaintiffs pray for a judgment:

10        A.     Certifying the Classes as requested herein;
11        B.     Issuing an order declaring that Defendant has engaged in unlawful,
12 unfair, and deceptive acts and practices in violation of the consumer fraud laws in the

13 certified states;

14        C.     Enjoining Defendant’s conduct and ordering Defendant to engage in a
15 corrective advertising campaign;

16        D.     Awarding the Classes damages, including statutory and punitive
17 damages, and interest thereon;

18        E.     Awarding disgorgement and restitution of Defendant’s ill-gotten
19 revenues to Plaintiffs and the Classes;

20        F.     Awarding attorneys’ fees and costs; and
21        G.     Providing such further relief as may be just and proper.
22                            DEMAND FOR JURY TRIAL
23        Plaintiffs hereby demand a trial of their claims by jury to the extent authorized
24 by law.

25

26 Dated: January 29, 2020          BONNETT, FAIRBOURN, FRIEDMAN
                                     & BALINT, P.C.
27

28                                           - 63 -
                         Second Amended Class Action Complaint
               /s/Patricia N. Syverson
 1            Patricia N. Syverson (203111)
              Manfred P. Muecke (222893)
 2            600 W. Broadway, Suite 900
              San Diego, California 92101
 3            psyverson@bffb.com
              mmuecke@bffb.com
 4            Telephone: (619) 798-4593
 5            BONNETT, FAIRBOURN, FRIEDMAN &
              BALINT, P.C.
 6            Elaine A. Ryan (Pro Hac Vice)
              Carrie A. Laliberte (Pro Hac Vice)
 7            2325 E. Camelback Rd., Suite 300
              Phoenix, AZ 85016
 8            eryan@bffb.com
              claliberte@bffb.com
 9            Telephone: (602) 274-1100
10            GOLDMAN SCARLATO & PENNY P.C.
              Brian D. Penny (To Be Admitted Pro Hac Vice)
11            penny@lawgsp.com
              8 Tower Bridge, Suite 1025
12            161 Washington Street
              Conshohocken, Pennsylvania 19428
13            Telephone: (484) 342-0700
14            ZAREMBA BROWN PLLC
              Brian M. Brown (Pro Hac Vice)
15            bbrown@zarembabrown.com
              40 Wall Street, 52nd Floor
16            New York, NY 10005
              Telephone: (212) 380-6700
17
              ROBBINS GELLER RUDMAN & DOWD LLP
18            Stuart A. Davidson (Pro Hac Vice)
              Christopher C. Gold (Pro Hac Vice)
19            Bradley M. Beall (Pro Hac Vice)
              sdavidson@rgrdlaw.com
20            cgold@rgrdlaw.com
              bbeall@rgrdlaw.com
21            120 East Palmetto Park Road, Suite 500
              Boca Raton, FL 33432
22            Telephone: (561) 750-3000
23
              Attorneys for Plaintiffs
24

25

26

27

28                   - 64 -
     Second Amended Class Action Complaint
 1                            CERTIFICATE OF SERVICE
 2         I hereby certify that on January 29, 2020, I electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system which will send notification

 4 of such filing to the e-mail addresses denoted on the Electronic Mail notice list, and

 5 I hereby certify that I have mailed the foregoing document or paper via the United

 6 States Postal Service to the non-CM/ECF participants indicated on the Manual Notice

 7 list.

 8         I certify under penalty of perjury under the laws of the United States of
 9 America that the foregoing is true and correct.

10         Executed the 29th day of January 2020.
11

12                                         /s/ Patricia N. Syverson
                                           Patricia N. Syverson
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                          - 65 -
                          Second Amended Class Action Complaint
